Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 1 of 85 PageID #: 9963



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CIRBA INC. (d/b/a DENSIFY)
and CIRBA IP, INC.,
                                                 C.A. No. 19-742-LPS
               Plaintiffs/Counter-Defendants,
                                                 JURY TRIAL DEMANDED
               v.

VMWARE, INC.,

               Defendant/Counter-Plaintiff.


            DEFENDANT VMWARE, INC.’S ANSWER AND COUNTERCLAIMS
                   TO CIRBA’S FIRST AMENDED COMPLAINT

       Defendant VMware, Inc. (“VMware”) responds to the First Amended Complaint (D.I.

68) filed on June 18, 2019 (the “Complaint”) by Plaintiffs Cirba Inc. (d/b/a Densify) and Cirba

IP, Inc. (collectively, “Cirba”) and asserts its own counterclaims. VMware denies all allegations

in the Complaint except for those specifically admitted below.

            VMWARE’S ANSWER TO CIRBA’S FIRST AMENDED COMPLAINT

                                 NATURE OF THE ACTION

       1.      In answer to Paragraph 1, VMware denies that Cirba is a “quintessential start-up

success story.” VMware lacks information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 1 and therefore denies them.

       2.      In answer to Paragraph 2, VMware denies that Cirba is an “industry leader.”

VMware lacks information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 2 and therefore denies them.

       3.      In answer to Paragraph 3, VMware denies that, “[f]or years, [Cirba’s] products

have led the industry in optimization, competing effectively based on its innovations and




                                                1
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 2 of 85 PageID #: 9964



foundational patent protection.” VMware lacks information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 3 and therefore denies them.

       4.      VMware denies the allegations of Paragraph 4.

       5.      VMware denies the allegations of Paragraph 5.

       6.      In answer to Paragraph 6, VMware admits that “99% of Fortune 1000 companies

reportedly are VMware customers” and that global revenues in 2018 exceeded $2 billion.

VMware lacks information sufficient to form a belief as to the truth of Cirba’s allegation that it

“has invested years and millions of dollars to develop and commercialize products embodying its

intellectual property” and therefore denies it. VMware denies the remaining allegations of

Paragraph 6.

       7.      In answer to Paragraph 7, VMware lacks information sufficient to form a belief as

to the truth of Cirba’s allegation that it “has not licensed its patents to competitors” and therefore

denies it. The remaining allegations of Paragraph 7 state legal conclusions, which do not require

an admission or denial. But if a response is required, VMware lacks information sufficient to

form a belief as to their truth and therefore denies them.

       8.       VMware denies the allegations of Paragraph 8.

       9.      The allegations of Paragraph 9 state legal conclusions, which do not require an

admission or denial. But if a response is required, VMware denies them.

                                          THE PARTIES

       10.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 10 and therefore denies them.

       11.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 11 and therefore denies them.

       12.     VMware admits the allegations of Paragraph 12.



                                                  2
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 3 of 85 PageID #: 9965



                                JURISDICTION AND VENUE

       13.     In answer to Paragraph 13, VMware admits that the Complaint purports to bring a

civil action for patent infringement, unfair competition under the Lanham Act, 15 U.S.C. §

1125(a), deceptive trade practices under Delaware Code Title 6 § 2532, and common law

trademark infringement. The remaining allegations of Paragraph 13 state legal conclusions,

which do not require an admission or denial. But if a response is required, VMware denies them.

       14.     The allegations of Paragraph 9 state legal conclusions, which do not require an

admission or denial. But if a response is required, VMware denies them.

       15.     In answer to Paragraph 15, VMware does not contest that venue is proper in this

Court for purposes of this action. VMware admits that its customers have included the

University of Delaware, Alliant Credit Union, Rent-A-Center, Cardinal Health, and the Make-A-

Wish Foundation of America. VMware denies the remaining allegations of Paragraph 15.

       16.     In answer to Paragraph 16, VMware admits that it offers for sale and sells

products and services in the State of Delaware and does not contest that this Court has personal

jurisdiction over it for purposes of this action. VMware denies that its products and services

infringe. The remaining allegations of Paragraph 16 state legal conclusions, which do not

require an admission or denial. But if a response is required, VMware denies them.

                                        BACKGROUND

       A.      Densify And Its Technology

       17.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 17 and therefore denies them.

       18.     In answer to Paragraph 18, VMware admits that some companies deploy IT

infrastructure, including computing, storage, and networking equipment, on their premises and




                                                3
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 4 of 85 PageID #: 9966



that servers can run workloads. VMware lacks information sufficient to form a belief as to the

truth of the remaining allegations of Paragraph 18 and therefore denies them.

       19.     In answer to Paragraph 19, VMware admits that companies can deploy significant

equipment and many physical servers. VMware lacks information sufficient to form a belief as

to the truth of the remaining allegations of Paragraph 19 and therefore denies them.

       20.     In answer to Paragraph 20, VMware admits that virtualization can refer to the

process of creating a software-based or virtual representation of something, such as virtual

applications, servers, storage, and networks. VMware also admits that virtualization may be able

to create efficiencies, depending on the context. VMware lacks information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 20 and therefore denies them.

       21.     In answer to Paragraph 21, VMware admits that a virtual machine can be created

within a computing environment and that multiple virtual machines may be able to exist in a

host, depending on the context. VMware also admits that a hypervisor can be used to create and

run virtual machines. VMware lacks information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 21 and therefore denies them.

       22.     In answer to Paragraph 22, VMware admits that a virtual machine is sometimes

referred to as a “guest,” the computing environment in which it is created is sometimes referred

to as a “host,” and multiple virtual machines may be able to exist in a host, depending on the

context. VMware denies the remaining allegations of Paragraph 22.

       23.     In answer to Paragraph 23, VMware admits that a group of hosts is sometimes

referred to as a “cluster” and that it may be possible to manage the resources of the hosts within

the cluster. VMware denies the allegations of Paragraph 23.

       24.     VMware denies the allegations of Paragraph 24.




                                                 4
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 5 of 85 PageID #: 9967



        25.     VMware denies the allegations of Paragraph 25.

        26.     VMware denies the allegations of Paragraph 26.

        27.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 27 and therefore denies them.

        28.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 28 and therefore denies them.

        29.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 29 and therefore denies them.

        30.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 30 and therefore denies them.

        31.     VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 31 and therefore denies them.

        B.      VMware And Its Technology

        32.     In answer to Paragraph 32, VMware admits that it provides cloud computing and

virtualization software and services; that it was founded in 1998; that it entered the server market

in 2001; that it is a leader in virtualization software; that it has expanded its offerings; and that it

is known for its innovation of the hypervisor. VMware denies the remaining allegations of

Paragraph 32.

        33.     In answer to Paragraph 33, VMware admits that it innovated server virtualization.

VMware denies the remaining allegations of Paragraph 33.

        34.     In answer to Paragraph 34, VMware admits that it has been successful in the

marketplace and that it has acquired other companies with innovative technology. VMware

denies the remaining allegations of Paragraph 34.




                                                   5
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 6 of 85 PageID #: 9968



       35.     In answer to Paragraph 35, VMware admits that in 2008, Paul Maritz took over

for former VMware President and CEO Diane Greene. VMware admits that Paul Maritz was a

former Microsoft employee and former President of EMC’s Cloud Computing Division.

VMware denies the remaining allegations of Paragraph 35.

       36.     In answer to Paragraph 36, VMware admits that it has acquired other companies

with innovative technology. VMware denies the remaining allegations of Paragraph 36.

       37.     In answer to Paragraph 37, VMware admits that some companies have shifted

away from on-premises to cloud-based applications and that its virtualization software has

reshaped the computer industry. VMware denies the remaining allegations of Paragraph 37.

       38.     In answer to Paragraph 38, VMware admits that it offers or has offered

technologies such as vRealize Operations (“vROps”), vRealize Automation (“vRA”), Distributed

Power Manager (“DPM”), Distributed Resource Scheduler (“DRS”), Storage DRS (“sDRS”),

High Availability (“HA”), VMware Cloud Foundation, Project Dimension, vSphere, vCenter

Server, vCloud Director, Cloud Provider Pod, vRealize Suite, vRealize Suite Lifecycle Manager,

vCloud Suite, vRealize Business for Cloud, vRealize Operations for Horizon, and vCloud NFV.

VMware also admits that some of its products and services may be related and sold as a suite.

VMware denies the remaining allegations of Paragraph 38.

       39.     In answer to Paragraph 39, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: “With vRealize Operations Manager enterprise software, you can proactively

identify and solve emerging issues with predictive analysis and smart alerts, ensuring optimal

performance and availability of system resources - across physical, virtual, and cloud




                                                6
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 7 of 85 PageID #: 9969



infrastructures. vRealize Operations Manager gives you complete monitoring capability in one

place, across applications, storage, and network devices, with an open and extensible platform

supported by third-party management packs. In addition, vRealize Operations Manager

increases efficiency by streamlining key processes with preinstalled and customizable policies

while retaining full control. Using data collected from system resources (objects), vRealize

Operations Manager identifies issues in any monitored system component, often before the

customer notices a problem.” VMware denies the remaining allegations of Paragraph 39.

       40.     In answer to Paragraph 40, VMware admits that it has developed a hypervisor

known as ESXi. VMware admits that the “Understanding vSphere DRS Performance, VMware

vSphere 6” publication (available at https://www.vmware.com/content/dam/digitalmarketing/

vmware/en/pdf/techpaper/vsphere6-drs-perf.pdf) states: “DRS works on a cluster of ESXi hosts

and provides resource management capabilities like load balancing and virtual machine (VM)

placement. DRS also enforces user-defined resource allocation policies at the cluster level, while

working with system-level constraints.” VMware admits that the “Understanding vSphere DRS

Performance, VMware vSphere 6” publication (available at https://www.vmware.com/content/

dam/digitalmarketing/vmware/en/pdf/techpaper/vsphere6-drs-perf.pdf) states: “The main goal of

DRS is to ensure that VMs and their applications are always getting the compute resources that

they need to run efficiently.” VMware denies the remaining allegations of Paragraph 40.

       41.     In answer to Paragraph 41, VMware admits that the “VMware vRealize

Automation” publication (available at

https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/products/vrealize/

vmware-whats-new-vrealize-automation.pdf) states: “VMware vRealize® Automation™, part

of VMware vRealize Suite, empowers IT to accelerate the provisioning and delivery of IT




                                                7
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 8 of 85 PageID #: 9970



services, across infrastructure, containers, applications and custom services.” VMware admits

that the “Foundations and Concepts” publication at 5 (dated July 18, 2019, and available at

https://docs.vmware.com/en/vRealize-Automation/7.5/vrealize-automation-75-foundations-and-

concepts.pdf) states: “VMware vRealize ™ Automation provides a secure portal where

authorized administrators, developers, or business users can request new IT services. In addition,

they can manage specific cloud and IT resources that enable IT organizations to deliver services

that can be configured to their lines of business in a self-service catalog.” VMware denies the

remaining allegations of Paragraph 41.

       42.     In answer to Paragraph 42, VMware admits that the “VMware Distributed Power

Management Concepts and Use” publication (available at

https://www.vmware.com/content/dam/digitalmarketing/ vmware/en/pdf/techpaper/Distributed-

Power-Management-vSphere.pdf) states: “VMware® Distributed Power Management (VMware

DPM) provides additional power savings beyond this initial benefit by dynamically

consolidating workloads even further during periods of low resource utilization. Virtual

machines are migrated onto fewer hosts and the un-needed ESX hosts are powered off. When

workload demands increase, ESX hosts are powered back on and virtual machines are

redistributed to them. VMware DPM is an optional feature of VMware® Distributed Resource

Scheduler (VMware DRS).” VMware denies the remaining allegations of Paragraph 42.

       43.     In answer to Paragraph 43, VMware admits that the “VMware vSphere Resource

Management” publication at 105 (dated Jan. 11, 2019, and available at

https://docs.vmware.com/en/VMware-vSphere/6.7/vsphere-esxi-vcenter-server-671-resource-

management-guide.pdf) states: “Storage DRS allows you to manage the aggregated resources of

a datastore cluster. When Storage DRS is enabled, it provides recommendations for virtual




                                                8
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 9 of 85 PageID #: 9971



machine disk placement and migration to balance space and I/O resources across the datastores

in the datastore cluster.” VMware denies the remaining allegations of Paragraph 43.

       44.     In answer to Paragraph 44, VMware admits that the “vSphere Availability”

publication (dated Apr. 11, 2019, and available at https://docs.vmware.com/en/VMware-

vSphere/6.7/vsphere-esxi-vcenter-server-672-availability-guide.pdf) states: “vSphere HA

provides high availability for virtual machines by pooling the virtual machines and the hosts they

reside on into a cluster. Hosts in the cluster are monitored and in the event of a failure, the virtual

machines on a failed host are restarted on alternate hosts.” VMware denies the remaining

allegations of Paragraph 44.

       C.      Densify and VMware’s Relationship

       45.     In answer to Paragraph 45, VMware admits that Cirba and VMware compete in

certain contexts. VMware further admits that Cirba has developed technology that relies on

VMware’s innovations in virtualization. VMware lacks information sufficient to form a belief as

to the truth of the remaining allegations of Paragraph 45 and therefore denies them.

       46.     In answer to Paragraph 46, VMware admits that many major companies use

VMware’s virtualization platform. VMware lacks information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 46 and therefore denies them.

       47.     In answer to Paragraph 47, VMware lacks information sufficient to form a belief

as to the truth of the allegations of Paragraph 47 and therefore denies them.

       48.     In answer to Paragraph 48, VMware admits that approximately 99% of Fortune

1000 companies are VMware customers. VMware admits that it has invited speakers and

analysts for VMworld, a well-known industry tradeshow. VMware denies the remaining

allegations of Paragraph 48.




                                                  9
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 10 of 85 PageID #: 9972



       D.       VMware Copied Densify’s Technology

       49.      VMware denies the allegations of Paragraph 49.

       50.      In answer to Paragraph 50, VMware admits that it previewed a demo version of

vROps 6.1 at VMworld 2015. VMware further admits that the “Environment Density” tab was

depicted as one of many, many vROps features. VMware denies the remaining allegations of

Paragraph 50.

       51.      VMware denies the allegations of Paragraph 51.

       52.      VMware denies the allegations of Paragraph 52.

       53.      In answer to Paragraph 53, VMware admits that at least one version of vROps,

6.1, has an Environment Density tab. VMware denies the remaining allegations of Paragraph 53.

       54.      VMware denies the allegations of Paragraph 54.

       55.      VMware denies the allegations of Paragraph 55.

       56.      In answer to Paragraph 56, VMware admits that it released vROps version 7.0 in

September 2018. VMware admits that the “What’s New in vRealize Operations 7.0” blog entry

by Taruna Gandhi (posted on August 27, 2018, and available at

https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html)

states: “Now, you will be able to teach DRS your business intent and control not only balancing

across clusters, but also which host within a cluster the workload will land on.” VMware denies

the remaining allegations of Paragraph 56.

       57.      VMware denies the allegations of Paragraph 57.

       58.      VMware denies the allegations of Paragraph 58.

       E.       VMware’s Infringement of Densify’s Intellectual Property

       59.      VMware denies the allegations of Paragraph 59.




                                               10
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 11 of 85 PageID #: 9973



               1.     The ’687 Patent

       60.     In answer to Paragraph 60, VMware admits that the face of U.S. Patent No.

8,209,687 (“the ’687 patent”) lists its title as “Method and System for Evaluating Virtualized

Environments,” its inventors as Tom Silangan Yuyitung and Andrew Derek Hillier, and its issue

date as June 26, 2012, and refers to an August 31, 2007 provisional application. VMware also

admits that what purports to be a copy of the ’687 patent is attached to the First Amended

Complaint as Exhibit 12. VMware denies the remaining allegations of Paragraph 60.

       61.     In answer to Paragraph 61, VMware admits that column 1, lines 26 to 41 of the

’687 patent states: “As a result, the IT infrastructures used by many organizations have moved

away from reliance on centralized computing power and towards more robust and efficient

distributed systems. While the benefits of a distributed approach are numerous and well

understood, there has arisen significant practical challenges in managing such systems for

optimizing efficiency and to avoid redundancies and/or under-utilized hardware. In particular,

one challenge occurs due to the sprawl that can occur over time as applications and servers

proliferate. Decentralized control and decision making around capacity, the provisioning of new

applications and hardware, and the perception that the cost of adding server hardware is

generally inexpensive, have created environments with far more processing capacity than is

required by the organization.” VMware denies the remaining allegations of Paragraph 61.

       62.     In answer to Paragraph 62, VMware admits that column 1, lines 42 to 54 of the

’687 patent states: “When cost is considered on a server-by-server basis, the additional cost of

having underutilized servers is often not deemed to be troubling. However, when multiple

servers in a large computing environment are underutilized, having too many servers can become

a burden. Moreover, the additional hardware requires separate maintenance considerations;

separate upgrades and requires the incidental attention that should instead be optimized to be



                                                11
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 12 of 85 PageID #: 9974



more cost effective for the organization. Heat production and power consumption can also be a

concern. Even considering only the cost of having redundant licenses, removing even a modest

number of servers from a large computing environment can save a significant amount of cost on

a yearly basis.” VMware denies the remaining allegations of Paragraph 62.

       63.     In answer to Paragraph 63, VMware admits that column 1, lines 55 to 57 of the

’687 patent states: “As a result, organizations have become increasingly concerned with such

redundancies and how they can best achieve consolidation of capacity to reduce operating costs.”

VMware also admits that column 2, lines 12-21 of the ’687 patent states: “Complex systems

configurations, diverse business requirements, dynamic workloads and the heterogeneous nature

of distributed systems can cause incompatibilities between systems. These incompatibilities limit

the combinations of systems that can be consolidated successfully. In enterprise computing

environments, the virtually infinite number of possible consolidation permutations which include

suboptimal and incompatibility system combinations make choosing appropriate consolidation

solutions difficult, error-prone and time consuming.” VMware denies the remaining allegations

of Paragraph 63.

       64.     In answer to Paragraph 64, VMware admits that column 5, line 52 to column 6,

line 4 of the ’687 patent states: “It has been recognized that virtualization often involves more

than considering sizing, for example, it is beneficial to understand all the constraints that govern

and impact a target environment and ensure that these constraints are taken into account when

planning and managing a virtual environment. This has been found to be particularly true of

virtualization infrastructures such as VMware Infrastructure®, where sophisticated features such

as VMotion, distributed resource scheduling (DRS) and HA require careful planning and diligent

administration of virtual environments. It has been found that to fully realize the capabilities of




                                                 12
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 13 of 85 PageID #: 9975



the virtualization infrastructure, the virtualization scheme being used should be combined with

accurate intelligence and focused analytics in order to safely and effectively transform existing

systems into a new virtual paradigm. In order to provide such intelligence and focused analytics,

an analysis program for determining compatibilities in a computing environment 12 can be

utilized along with specific virtualization rule sets and user interfaces (UIs) to address the

considerations of a virtualization infrastructure.” VMware denies the remaining allegations of

Paragraph 64.

       65.      In answer to Paragraph 65, VMware admits that claim 7 of the ’687 patent states,

in part: “evaluating the placement of said virtual machines in said virtualized environment

using said data sets by evaluating each virtual guest against each virtual host and other virtual

guests using one or more rule sets pertaining to said technical, business and workload constraints

to determine guest-host placements . . . .” VMware denies the remaining allegations of

Paragraph 65.

       66.      In answer to Paragraph 66, VMware admits that the column 12, lines 19 to 33 of

the ’687 patent states: “Rules comprised by a rule set 28 may reference common parameters but

perform different tests to identify different forms of incompatibilities that may have different

levels of importance. For example a version four operating system versus a version three

operating system may be considered less costly to remedy and thus less detrimental than a

version five operating system compared to a version one operating system. As can be seen, even

though the operating systems are different in both cases, the nature of the difference can also be

considered and different weights and/or remedies applied accordingly. Rules can also test for

similarities that indicate contentions which can result in incompatibilities between systems. For

example, rules can check for name conflicts with respect to system names, database instance




                                                 13
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 14 of 85 PageID #: 9976



names, user names, etc.” VMware also admits that column 11, lines 38 to 39 refer to U.S. Patent

Application No. 11/535,308. VMware denies the remaining allegations of Paragraph 66.

       67.     In answer to Paragraph 67, VMware admits that column 20, line 9 of the ’687

patent refers to “N-to-1” and “N-by-N” computability analyses. VMware also admits that Figure

5 of the ’687 patent refers to “1-to-1 Compatibility Analysis Results.” VMware also admits that

the “VMware Distributed Resource Management: Design, Implementation, and Lessons

Learned” publication by Ajay Gulati, Ganesha Shanmuganathan, Anne Holler, Carl

Waldspurger, Minwen Ji, and Xiaoyun Zhu (available at https://labs.vmware.com/vmtj/vmware-

distributed-resource-management-design-implementation-and-lessons-learned) states: “While

VM-to-VM affinity was sufficient for most technical use-cases, there were other requirements

such as software licensing that made administrators want to isolate VMs onto a set of hosts.”

VMware denies the remaining allegations of Paragraph 67.

       68.     In answer to Paragraph 68, VMware admits that claim 7 of the ’687 patent recites:

“A method for validating an existing virtualized environment comprising a plurality of virtual

machines placed on one or more virtual hosts, said method comprising: obtaining a data set for

each of said plurality of virtual machines, each data set comprising information pertaining to

technical, business and workload constraints associated with a corresponding virtual machine;

evaluating the placement of said virtual machines in said virtualized environment using said data

sets by evaluating each virtual guest against each virtual host and other virtual guests using one

or more rule sets pertaining to said technical, business and workload constraints to determine

guest-host placements; and identifying the existence of virtual machines with suboptimal

placements to enable alternative placements for said virtual machines.” VMware denies the

remaining allegations of Paragraph 68.




                                                14
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 15 of 85 PageID #: 9977



       69.     VMware denies the allegations of Paragraph 69.

       70.     In answer to Paragraph 70, VMware admits that the “Self-Driving Operations by

VMware vRealize Operations, Datasheet” publication (available at https://www.vmware.com/

content/dam/digitalmarketing/vmware/en/pdf/products/vCenter/vmware-vrealize-operations-

datasheet.pdf) states: “Self-driving operations by VMware vRealize® Operations™ delivers

continuous performance optimization at minimal cost driven by business and operational intent,

efficient capacity management, proactive planning, intelligent remediation, and integrated

compliance. It automates and simplifies IT operations management, and provides unified

observability from applications to infrastructure across hybrid cloud and multi-cloud

environments.” VMware denies the remaining allegations of Paragraph 70.

       71.     In answer to Paragraph 71, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: (i) “vRealize Operations Manager collects performance data from monitored

software and hardware resources in your enterprise and provides predictive analysis and real-

time information about problems.” (ii) “vRealize Operations Manager monitors your ESXi hosts

and the virtual machines located on them.” (iii) “vRealize Operations Manager monitors virtual

machines running in a vCenter Server, analyzes longer-term historical data, and provides forecast

data about predictable patterns of resource usage to Predictive DRS. Based on these predictable

patterns, Predictive DRS moves to balance resource usage among virtual machines.” and

(iv) “vRealize Operations Manager analytics provide precise tracking, measuring and forecasting

of data center capacity, usage, and trends to help manage and optimize resource use, system

tuning, and cost recovery.” VMware denies the remaining allegations of Paragraph 71.




                                               15
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 16 of 85 PageID #: 9978



       72.     In answer to Paragraph 72, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: (i) “The VM dashboard focuses on highlighting the key configurations of the

virtual machines in your environment. You can use this dashboard to find inconsistencies in

configuration within your virtual machines and take quick remedial measures.” and (ii) “Use the

Workload Utilization widget to identify which workload objects are underutilized and

overutilized.” VMware denies the remaining allegations of Paragraph 72.

       73.     VMware denies the allegations of Paragraph 73.

       74.     In answer to Paragraph 74, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: “You can use vCenter Server tagging to tag VMs, hosts, and/or clusters with

specific tags. vRealize Operations Manager can be configured to leverage tags to define

business-related placement constraints: VMs can only be placed on hosts/clusters with matching

tags.” VMware denies the remaining allegations of Paragraph 74.

       75.     In answer to Paragraph 75, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: (i) “vRealize Operations Manager monitors virtual objects and collects and

analyzes related data that is presented to you in graphical form at the Workload Optimization

screen. Depending on what appears on the screen, you might use optimization functions to

distribute a workload differently in a data center or custom data center. Or you may decide to




                                               16
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 17 of 85 PageID #: 9979



perform more research, including checking the Alerts page to determine if any alerts have been

generated for objects of interest.” and (ii) “Workload Optimization provides for moving virtual

compute resources and their file systems dynamically across datastore clusters within a data

center or custom data center. Using Workload Optimization, you can rebalance virtual machines

and storage across clusters, relieving demand on an overloaded individual cluster and

maintaining or improving cluster performance. You can also set your automated rebalancing

policies to emphasize VM consolidation, which potentially frees up hosts and reduces resource

demand.” VMware denies the remaining allegations of Paragraph 75.

       76.     In answer to Paragraph 76, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf), states: (i) “Workload Optimization offers you the potential to automate fully a

significant portion of your cluster workload rebalancing tasks. The tasks to accomplish workload

automation are as follows: 1 Configure the Workload Automation Details. See Workload

Automation Details. 2 Tag VMs for cluster placement. See Business Intent - Host-Based Virtual

Machine Placement and Business Intent: Tag-Based VM Placement in Clusters. 3 If you do not

use the AUTOMATE function in the Optimization Recommendation pane at the Workload

Automation screen, configure the two Workload Optimization alerts to be triggered when cluster

CPU/memory limits are breached, and configure them as automated. When the alerts are

automated, the actions calculated by Workload Optimization are run automatically. See

Configuring Workload Optimization Alerts.” and (ii) “By using vCenter Server to tag hosts and

VMs with specific tags, you make certain that when the system runs an optimization, it uses VM-




                                                17
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 18 of 85 PageID #: 9980



to-host tag matching to ensure that VMs are moved to - or stay with – the appropriate host.”

VMware denies the remaining allegations of Paragraph 76.

       77.      VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 77 and therefore denies them.

       78.     VMware denies the allegations of Paragraph 78.

               2.      The ’367 Patent

       79.     In answer to Paragraph 79, VMware admits that the face of U.S. Patent No.

9,654,367 (“the ’367 patent”) lists its title as “System and Method for Determining and

Visualizing Efficiencies and Risks in Computing Environments,” its inventor as Andrew Derek

Hillier, and its issue date as May 16, 2017, and refers to an August 16, 2012 application.

VMware also admits that what purports to be a copy of the ’367 patent is attached to the First

Amended Complaint as Exhibit 16. VMware denies the remaining allegations of Paragraph 79.

       80.     In answer to Paragraph 80, VMware admits that column 1, lines 23 to 31 of the

’367 patent states: “Modern data centers typically comprise hundreds if not thousands of

servers. Each server supplies a finite amount of resource capacity, typically in the form of, but

not limited to: central processing unit (CPU) capacity, memory or storage capacity, disk

input/output (I/O) throughput, and network I/O bandwidth. Workloads running on these servers

consume varying amounts of these resources. With the advent of virtualization and cloud

technologies, individual servers are able to host multiple workloads.” VMware denies the

remaining allegations of Paragraph 80.

       81.     In answer to Paragraph 81, VMware admits that column 1, lines 32 to 39 of the

’367 patent states: “Percent CPU utilization, which corresponds to the ratio of CPU usage

relative to CPU capacity, is a common measure of how effectively servers are being utilized.

Various other metrics may be used to determine resource utilization for computing systems.



                                                18
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 19 of 85 PageID #: 9981



Organizations may wish to measure and evaluate efficiencies and risks in computing

environments but often do not have convenient ways to perform such measurements and

evaluations.” VMware denies the remaining allegations of Paragraph 81.

       82.      In answer to Paragraph 82, VMware admits that column 1, lines 48 to 52 of the

’367 patent refers to “computing at least one score quantifying efficiencies and/or risks

associated with corresponding ones of the entities in the computing environment, based on the

resource utilization or performance data, the capacity data, and the at least one operational

policy.” VMware admits that the claim 1 of the ’367 patent recites, in part: “displaying an

indicator for at least one of the plurality of computing entities in a graphical representation based

on the corresponding score.” VMware denies the remaining allegations of Paragraph 82.

       83.      In answer to Paragraph 83, VMware admits that the April 22, 2016 Response to

Office Action in U.S. Patent Application No. 11/180,438 stated: “[T]he technical problem is

solved by the present invention by computing efficiency scores for computing entities based on

resource utilization data, resource capacity data, and operational policies relating to resource

allocation. These scores thus reflect conditions prevailing in an apparatus or system – in

particular conditions as to the utilization and availability of resources (such as CPU/memory

capacity) – and these conditions are visually indicated by generating a graphical display with an

indicator for at least one computing entity.” VMware denies the remaining allegations of

Paragraph 83.

       84.      In answer to Paragraph 84, VMware admits that claim 1 of the ’367 patent states,

in part: “A method performed by a processor in a computing system, the method comprising:

obtaining resource utilization or performance data pertaining to a plurality of computing entities

in a computing environment, and capacity data specifying resource capacities for the plurality of




                                                 19
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 20 of 85 PageID #: 9982



computing entities in the computing environment; obtaining at least one operational policy

defining criteria to determine whether the utilization or performance of an entity is in an

acceptable range relative to its capacity or performance limits; computing at least one score

quantifying efficiencies and/or risks associated with corresponding ones of the entities in the

computing environment, based on the resource utilization or performance data, the capacity data,

and the at least one operational policy.” VMware denies the remaining allegations of Paragraph

84.

       85.     In answer to Paragraph 85, VMware admits that claim 1 of the ’367 patent states,

in part: “displaying an indicator for at least one of the plurality of computing entities in a

graphical representation based on the corresponding score; wherein each indicator is positioned

in the graphical representation according to the corresponding score such that the positioned

indicator shows in a spatial manner, relative efficiencies and/or risks for the corresponding entity

by positioning the indicator in one of a first portion indicative of risk associated with having

infrastructure in the computing environment that cannot service workload demands and meet

criteria specified in the at least one operational policy, a second portion indicative of an amount

of infrastructure in the computing environment that can service workload demands based on the

at least one operational policy, or a third portion indicative of inefficiencies associated with

having more than the required amount of infrastructure in the computing environment to service

workload demands based on the at least one operational policy.” VMware denies the remaining

allegations of Paragraph 85.

       86.     VMware denies the allegations of Paragraph 86.

       87.     VMware denies the allegations of Paragraph 87.




                                                 20
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 21 of 85 PageID #: 9983



       88.      In response to Paragraph 88, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: (i) “vRealize Operations Manager analytics provide precise tracking, measuring

and forecasting of data center capacity, usage, and trends to help manage and optimize resource

use, system tuning, and cost recovery. The system monitors stress thresholds and alerts you

before potential issues can affect performance. Multiple pre-set reports are available. You can

plan capacity based on historical usage, and run what-if scenarios as your requirements expand.”

and (ii) “Use the Capacity Optimization and Reclaim features to assess workload status and

resource contention in data centers across your environment. You can determine time remaining

until cpu, memory, or storage resources run out and realize cost savings when underutilized VMs

can be reclaimed and deployed where needed.” VMware denies the remaining allegations of

Paragraph 88.

       89.      In answer to Paragraph 89, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: (i) “vRealize Operations Manager monitors your ESXi hosts and the virtual

machines located on them.” and (ii) “vRealize Operations Manager monitors virtual machines

running in a vCenter Server, analyzes longer-term historical data, and provides forecast data

about predictable patterns of resource usage to Predictive DRS. Based on these predictable

patterns, Predictive DRS moves to balance resource usage among virtual machines.” VMware

denies the remaining allegations of Paragraph 89.




                                                21
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 22 of 85 PageID #: 9984



       90.      In answer to Paragraph 90, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, and available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: (i) “vRealize Operations Manager Administrators assign policies to object

groups and applications to support Service Level Agreements (SLAs) and business priorities.

When you use policies with object groups, you ensure that the rules defined in the policies are

quickly put into effect for the objects in your environment.” and (ii) “Use host-based VM

placement to tie your VMs more closely to your infrastructure. By using vCenter Server to tag

hosts and VMs with specific tags, you make certain that when the system runs an optimization, it

uses VM-to-host tag matching to ensure that VMs are moved to – or stay with – the appropriate

host.” VMware denies the remaining allegations of Paragraph 90.

       91.      In answer to Paragraph 91, VMware admits that the “vRealize Operations

Manager 7.0 Help” publication (dated Feb. 22, 2019, available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf) states: “The efficiency widget is the status of the efficiency-related alerts for the

objects it is configured to monitor. Efficiency alerts in vRealize Operations Manager usually

indicate that you can reclaim resources. You can create one or more efficiency widgets for

objects that you add to your custom dashboards.” VMware denies the remaining allegations of

Paragraph 91.

       92.      VMware denies the allegations of Paragraph 92.

       93.      VMware denies the allegations of Paragraph 93.

       94.      VMware denies the allegations of Paragraph 94.




                                                 22
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 23 of 85 PageID #: 9985



        F.      VMware’s Infringement Has Injured Densify

        95.     In answer to Paragraph 95, VMware admits that it has released vROps 7.0 and

7.5. VMware denies the remaining allegations of Paragraph 95.

        96.     VMware denies the allegations of Paragraph 96.

        97.     VMware denies the allegations of Paragraph 97.

                                           CLAIM I

               VMWARE’S ALLEGED INFRINGEMENT OF THE ’687 PATENT

        98.     VMware repeats and incorporates by reference its responses to Paragraphs 1-97 as

if fully stated here.

        99.     VMware denies the allegations of Paragraph 99.

        100.    VMware denies the allegations of Paragraph 100.

        101.    VMware denies the allegations of Paragraph 101.

        102.    VMware denies the allegations of Paragraph 102.

        103.    VMware denies the allegations of Paragraph 103.

        104.    In answer to Paragraph 104, VMware admits that the blog post available at

https://blogs.vmware.com/management/2018/09/self-driving-all-the-way-to-the-host-oh-yeah-

host-based-placement.html is on VMware’s website and that it provides other websites and blogs

relating to VMware’s products. VMware denies the remaining allegations of Paragraph 104.

        105.    In answer to Paragraph 105, VMware admits that the publication available at

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf is on VMware’s website and that the public may access that and other publications

relating to VMware’s products. VMware denies the remaining allegations of Paragraph 105.




                                               23
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 24 of 85 PageID #: 9986



        106.    In answer to Paragraph 106, VMware admits that VMware is involved with

industry events, including VMworld, seminars, and live and on-demand webcasts and webinars.

VMware denies the remaining allegations of Paragraph 106.

        107.    VMware denies the allegations of Paragraph 107.

        108.    VMware denies the allegations of Paragraph 108.

        109.    VMware denies the allegations of Paragraph 109.

        110.    VMware denies the allegations of Paragraph 110.

        111.    VMware denies the allegations of Paragraph 111.

                                           CLAIM II

               VMWARE’S ALLEGED INFRINGEMENT OF THE ’367 PATENT

        112.    VMware repeats and incorporates by reference its responses to Paragraphs 1-111

as if fully stated here.

        113.    VMware denies the allegations of Paragraph 113.

        114.    VMware denies the allegations of Paragraph 114.

        115.    VMware denies the allegations of Paragraph 115.

        116.    VMware denies the allegations of Paragraph 116.

        117.    VMware denies the allegations of Paragraph 117.

        118.    VMware denies the allegations of Paragraph 118.

        119.    VMware denies the allegations of Paragraph 119.

        120.    VMware denies the allegations of Paragraph 120.

        121.    VMware denies the allegations of Paragraph 121.




                                               24
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 25 of 85 PageID #: 9987



                                            CLAIM III

                 ALLEGED UNFAIR COMPETITION IN VIOLATION OF
                         THE LANHAM ACT, 15 U.S.C. § 1125(A)
        122.    VMware repeats and incorporates by reference its responses to Paragraphs 1-121

as if fully stated here.

        123.    In answer to Paragraph 123, VMware denies that Cirba has used DENSIFY,”

“DENSIFICATION,” or “DENSIFYING” as a trademark in interstate commerce in connection

with any goods and services since at least as early as 2015. The remaining allegations of

Paragraph 123 state legal conclusions, which do not require an admission or denial. But if a

response is required, VMware denies them.

        124.    In answer to Paragraph 124, VMware denies that the terms “DENSIFY,”

“DENSIFICATION,” and “DENSIFYING” are associated with a single source, including

Cirba’s goods and services. VMware also denies that the terms “DENSIFY,”

“DENSIFICATION,” and “DENSIFYING” have acquired secondary meaning as that phrase is

used in trademark law. VMware also denies that the terms “DENSIFY,” “DENSIFICATION,”

and “DENSIFYING” are distinctive as that term is used in trademark law. VMware lacks

information sufficient to form a belief as to Cirba’s investments into promoting any trademarks,

and therefore denies that allegation in Paragraph 124. The remaining allegations of

Paragraph 124 state legal conclusions, which do not require an admission or denial. But if a

response is required, VMware denies them.

        125.    VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 125 and therefore denies them.

        126.    VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 126 and therefore denies them.




                                                25
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 26 of 85 PageID #: 9988



       127.    In answer to Paragraph 127, VMware denies that it was aware that Cirba was

using the terms “DENSIFY,” “DENSIFICATION,” and “DENSIFYING” as a trademark before

Cirba filed the Complaint in this case. VMware admits that, after Cirba filed the Complaint in

this case, VMware became aware that Cirba was claiming to use the terms “DENSIFY,”

“DENSIFICATION,” and “DENSIFYING” as trademarks.

       128.    VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 128 and therefore denies them.

       129.    VMware lacks information sufficient to form a belief as to the truth of the

allegations of Paragraph 129 and therefore denies them.

       130.    In answer to Paragraph 130, VMware admits that the filing date for Application

Serial No. 88/078,131 is August 14, 2018, that the application was filed in the name of Cirba

Inc., and that it remains pending in the U.S. Patent and Trademark Office. VMware lacks

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

130 and therefore denies them.

       131.    VMware denies the allegations of Paragraph 131.

       132.    VMware denies the allegations of Paragraph 132.

       133.    VMware denies the allegations of Paragraph 133.

       134.    In answer to Paragraph 134, VMware denies that it is using any trademarks

owned by Cirba and that its use of the terms “DENSIFY,” “DENSIFICATION,” and

“DENSIFYING” is likely to cause confusion. VMware lacks information sufficient to form a

belief as to the identity of Cirba’s customers, the market for its products, or whether most of

Cirba’s customers also use VMware software and on that basis denies those allegations.

VMware denies the remaining allegations of Paragraph 134.




                                                26
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 27 of 85 PageID #: 9989



        135.    In answer to Paragraph 135, VMware admits that it has one or more customers in

Delaware. VMware denies the remaining allegations of Paragraph 135.

        136.    VMware denies the allegations of Paragraph 136.

        137.    VMware denies the allegations of Paragraph 137.

        138.    VMware denies the allegations of Paragraph 138.

        139.    VMware denies the allegations of Paragraph 139.

        140.    VMware denies the allegations of Paragraph 140.

                                          CLAIM IV

       ALLEGED DECEPTIVE TRADE PRACTICES UNDER DELAWARE LAW

        141.    VMware repeats and incorporates by reference its responses to Paragraphs 1-140

as if fully stated here.

        142.    VMware denies the allegations of Paragraph 142.

        143.    VMware denies the allegations of Paragraph 143.

        144.    VMware denies the allegations of Paragraph 144.

        145.    VMware denies the allegations of Paragraph 145.

        146.    VMware denies the allegations of Paragraph 146.

        147.    VMware denies the allegations of Paragraph 147.

        148.    VMware denies the allegations of Paragraph 148.

        149.    VMware denies the allegations of Paragraph 149.

        150.    VMware denies the allegations of Paragraph 150.




                                               27
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 28 of 85 PageID #: 9990



                                              CLAIM V

                 ALLEGED COMMON LAW TRADEMARK INFRINGEMENT

          151.   VMware repeats and incorporates by reference its responses to Paragraphs 1-150

as if fully stated here.

          152.   VMware denies the allegations of Paragraph 152.

          153.   VMware denies the allegations of Paragraph 153.

          154.   VMware denies the allegations of Paragraph 154.

          155.   VMware denies the allegations of Paragraph 155.

          156.   VMware denies the allegations of Paragraph 156.

          157.   VMware denies the allegations of Paragraph 157.

          158.   VMware denies the allegations of Paragraph 158.

          159.   VMware denies the allegations of Paragraph 159.

                                      PRAYER FOR RELIEF

          160.   VMware denies that Cirba has a right to any of the relief it seeks in its prayer for

relief.

                                  DEMAND FOR JURY TRIAL

          161.   The allegations of Paragraph 161 state legal conclusions, which do not require an

admission or denial. But if a response is required, VMware denies them.

                       AFFIRMATIVE AND ADDITIONAL DEFENSES

          Without assuming any burden that it would not otherwise bear, and without waiver,

limitation, or prejudice to asserting additional defenses, VMware asserts the following

affirmative and additional defenses:




                                                  28
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 29 of 85 PageID #: 9991



                                       DEFENSE NO. 1
                                   (Failure to State a Claim)

       162.    Cirba has failed to state a claim on which relief can be granted.

                                       DEFENSE NO. 2
                             (Non-Infringement of the ’687 patent)

       163.    VMware has not infringed and is not infringing, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’687 patent.

                                    DEFENSE NO. 3
        (Prosecution History Estoppel/Prosecution Disclaimer as to the ’687 patent)

       164.    Prosecution history estoppel or prosecution disclaimer preclude infringement of

the claims of the ’687 patent.

                                       DEFENSE NO. 4
                                 (Invalidity of the ’687 patent)

       165.    The claims of the ’687 patent are invalid for failing to meet one or more of the

statutory and decisional conditions for patentability under Title 35 of the United States Code,

including, without limitation, §§ 101, 102, 103, and 112.

                                       DEFENSE NO. 5
                             (Non-Infringement of the ’367 patent)

       166.    VMware has not infringed and is not infringing, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’367 patent.

                                    DEFENSE NO. 6
        (Prosecution History Estoppel / Prosecution Disclaimer as to the ’367 patent)

       167.    Prosecution history estoppel and prosecution disclaimer preclude infringement of

the claims of the ’367 patent.




                                                29
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 30 of 85 PageID #: 9992



                                          DEFENSE NO. 7
                                    (Invalidity of the ’367 patent)

       168.       The claims of the ’367 patent are invalid for failing to meet one or more of the

statutory and decisional conditions for patentability under Title 35 of the United States Code,

including, without limitation, §§ 101, 102, 103, and 112.

                                          DEFENSE NO. 8
                                        (No Recovery of Costs)

       169.       Cirba’s recovery of costs is limited under 35 U.S.C. § 288.

                                           DEFENSE NO. 9
                                             (Fair Use)

       170.       Cirba’s trademark claims are barred, in whole or in part, by the doctrine of fair

use. VMware does not use the terms “densify,” “densifying,” or “densification” as trademarks or

to identify the source of its products. Rather it uses them in good-faith to describe a function of

its technology.

                                          DEFENSE NO. 10
                                           (Acquiescence)

       171.       Cirba’s trademark claims are barred, in whole or in part, by the doctrine of

acquiescence/waiver because Cirba provided implied assurances to VMware that it would not

assert trademark rights against VMware.

                                          DEFENSE NO. 12
                                            (Prior Use)

       172.       VMware commenced using the terms “densify,” “densifying,” or “densification”

in connection with its vROps software before Cirba’s claimed first use of those terms as

trademarks.

                                         DEFENSE NO. 11
                               (Laches/Time Limitation on Damages))

       173.       Cirba’s claims for relief are barred, in whole or part, by laches or 35 U.S.C. § 286.




                                                   30
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 31 of 85 PageID #: 9993



                                      DEFENSE NO. 13
                               (Limitations on Cirba’s Recovery)

       174.    This action is not an exceptional case in Cirba’s favor, and Cirba may not recover,

in whole or in part, its attorneys’ fees and any costs under 35 U.S.C. § 285, 15 U.S.C. § 1117(a),

or any other applicable law.

                                        JURY DEMAND

       175.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure and D. Del. LR 38.1,

VMware demands a trial by jury on all issues upon which it may have a trial by jury.




                                                31
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 32 of 85 PageID #: 9994



                                VMWARE’S COUNTERCLAIMS

       Defendant and Counter-Plaintiff VMware, Inc. (“VMware”), for its counterclaims against

Plaintiffs and Counter-Defendants Cirba Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively,

“Cirba”), alleges as follows:

                   NATURE OF THE ACTION AND COUNTERCLAIMS

       1.      VMware counterclaims that Cirba Inc. has infringed and is infringing United

States patents that VMware owns: U.S. Patent No. 8,875,266 (the “’266 patent,” Ex. 1); U.S.

Patent No. 10,069,752 (the “’752 patent,” Ex. 2); U.S. Patent No. 8,336,049 (the “’049 patent,”

Ex. 3); and U.S. Patent No. 9,521,151 (the “’151 patent,” Ex. 4). VMware also counterclaims

for a declaratory judgment of non-infringement and invalidity as to Cirba’s ’687 and ’367 patents

and a declaratory judgment of non-infringement, fair use, and no protectable rights in Cirba’s

alleged trademarks from Cirba’s First Amended Complaint (D.I. 68, “Complaint”).

                                            PARTIES

       2.      VMware is a corporation organized and existing under the laws of the State of

Delaware and having its principal place of business in Palo Alto, California.

       3.      On information and belief, Cirba Inc. is a Canadian privately-owned corporation

with a principal place of business in Markham, Ontario.

       4.      On information and belief, Cirba IP, Inc. is a Canadian privately-owned

corporation and wholly-owned subsidiary of Cirba Inc.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over this action and VMware’s counterclaims under

28 U.S.C. §§ 1331, 1338(a), 2201, and 2202. Additionally, because Cirba’s Complaint sets forth

state law claims involving questions of law and fact substantially related to one or more federal

claims, this Court has jurisdiction under 28 U.S.C. § 1367.




                                                32
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 33 of 85 PageID #: 9995



       6.      By filing its Complaint in this judicial district, Cirba has consented to the personal

jurisdiction of this Court for VMware’s counterclaims.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391, 1367, and

1400, and by filing its Complaint in this district, Cirba has consented to venue in this Court for

VMware’s counterclaims.

       8.      Cirba has sued VMware for infringement of the ’687 and ’367 patents, unfair

competition under the Lanham Act, deceptive trade practices under Delaware statutory law, and

trademark infringement under Delaware common law. VMware denies liability under any of

Cirba’s claims for relief in this action and denies that Cirba’s patents are valid and that Cirba has

any enforceable trademark rights. VMware also counterclaims against Cirba in this action,

alleging Cirba Inc. has infringed and is infringing VMware’s ’266, ’752, ’049, and ’151 patents.

A substantial, actual, and continuing controversy therefore exists between Cirba and VMware as

to their claims and counterclaims.

               FACTUAL SUPPORT FOR VMWARE’S COUNTERCLAIMS

I.     VMWARE IS THE INNOVATOR; CIRBA IS THE INFRINGER

       A.      VMware’s History of Innovation and Cirba’s History of Infringement

       9.      Founded in 1998, VMware pioneered the use of virtualization in the data center to

consolidate computing workloads. Today, VMware employs over 24,000 people in 125 offices

worldwide, works with over 75,000 partners, and serves over 500,000 customers. VMware has

patented its innovations, holding over 2800 U.S. patents.

       10.     Virtualization technology abstracts a computer’s hardware so that computer

servers (or “host” computers) can run virtual computers called virtual machines (“VMs”). A VM

is software that simulates a physical computer. Multiple VMs can be placed on the same host

computer, and software applications run in these VMs rather than directly on the host.



                                                 33
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 34 of 85 PageID #: 9996



       11.     As Cirba admits in its Complaint, VMware “is known for its innovation of the

hypervisor—the layer of software residing between the operating system and the system

hardware that enables virtualization.” (D.I. 68 ¶ 32.) VMware’s hypervisor, known originally as

ESX and now ESXi, was just the beginning. The hypervisor provided a base platform (i) for

VMware’s customers to run their data centers more efficiently by consolidating their workloads

into VMs on fewer hosts and (ii) for VMware to build upon, enabling it to reach its position as

the global leader in virtualization products, services, and innovation.

       12.     With its hypervisors running on servers in customers’ data centers, VMware also

introduced software applications to manage the VMs running on top of the hypervisors.

VMware’s VM management application, VirtualCenter (now called vCenter), provides a

customer the ability to centrally view and manage all the VMs running across all of the hosts in

the customer’s data center. Innovations in vCenter enabled customers, for example, to create,

organize, and prioritize VMs and hosts as well as allocate VMs across the hosts to achieve more

efficient and reliable performance.

       13.     One vCenter innovation is the Distributed Resource Scheduler (“DRS”), which

VMware first released in June 2006 (“DRS 2006”)—more than two years before Cirba filed for

the ’687 patent. DRS 2006 dynamically balanced the running of VMs across a collection of

hosts logically organized in one or more groups called “clusters.” DRS 2006 continuously

responded to changing conditions in a cluster, automatically moving VMs from one host to

another to optimize the balance of workloads across the cluster’s computing resources. DRS

2006 applied rules for hardware compatibility, resource distribution, and organizational

allocations to load balance across host computers to perform such optimization. DRS 2006




                                                 34
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 35 of 85 PageID #: 9997



meets every limitation of at least claim 7 of Cirba’s asserted ’687 patent, thereby rendering it

invalid.

       14.     VMware’s inventions related to balancing VMs among hosts include U.S. Patent

No. 8,667,500 (the “Ji patent”). Filed in 2006, the Ji patent describes a system, like DRS, that

manages the distribution of host computers’ resources to virtual machines. The Ji patent, alone

or in combination with prior art disclosing either the use of software licensing as a business

constraint or another business constraint, renders obvious at least claim 7 of Cirba’s asserted

’687 patent.

       15.     Cirba Inc. was founded in 1999, only a year after VMware, but has always trailed

VMware as an innovator. While Cirba has attained only 9 U.S. patents over the last 20 years,

VMware has attained over 2800 U.S. patents to date. Cirba Inc.’s products and services interface

with VMware’s software to provide certain capabilities to customers hosting a VMware

environment. But unlike VMware’s software, Cirba Inc.’s software for the VMware

environment, first launched over a decade ago, never gained widespread traction among

VMware’s customers. And now Cirba Inc.’s “on-premises” VM optimization business—its

VMware use case—is in danger of becoming less relevant as the industry continues to move

towards computer processing and applications in the “public cloud” where Cirba Inc.’s

techniques for VM optimization are not applicable to its customers. While Cirba accuses

VMware in this case of putting pressure on Cirba Inc.’s business by allegedly infringing Cirba’s

’687 and ’367 patents, Cirba Inc.’s dominant business challenges are the industry shift to the

public cloud and its aging product offering for its on-premises customers, not VMware’s accused

technology for on-premises applications.




                                                 35
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 36 of 85 PageID #: 9998



       16.     Moreover, any success that Cirba Inc. has had in the past and has now can be

attributed to its infringement of VMware’s patents. VMware asserts four of those patents in

these counterclaims: the ’266 patent; the ’752 patent; the ’049 patent; and the ’151 patent.

       17.     For example, although Cirba alleges in its Complaint that software license

compliance is a key Densify feature that VMware allegedly copied from Cirba and used in

VMware’s accused vROps product (D.I. 68 ¶¶ 49, 56-58), Cirba Inc. has the history backwards.

Software licensing compliance was first the subject of a VMware patent, the ’266 patent, entitled

“System and methods for enforcing software license compliance with virtual machines” and

claiming priority to a provisional patent application filed in May 2007. VMware filed this

provisional application on software license compliance three months before Cirba filed its

provisional application for its asserted ’687 patent. Cirba Inc. currently offers its software-as-a-

service (“SaaS”) through the Densify.com website (“Densify.com SaaS service”), and Cirba

Inc.’s “Software License Control” feature in the Densify.com SaaS service infringes VMware’s

’266 patent. First introduced into Cirba Inc.’s on-premises product in 2013, Cirba Inc.’s

software license control feature in the Densify.com SaaS service, automated with “Proactive

Automation,” uses VMware’s patented methods for software license compliance, as claimed in

the ’266 patent. Moreover, VMware implemented VM-to-host affinity rules and their software

license compliance use case in vCenter in 2010, before Cirba Inc. offered software license

compliance.

       18.     The use of remote resource allocation analytics for distributed computer systems,

such as the use of SaaS to remotely perform resource allocation analytics on a customer’s data

centers, was another VMware innovation, as claimed in the ’752 patent. The ’752 patent claims

priority to an August 2012 application. Cirba Inc., however, did not launch its Densify.com




                                                 36
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 37 of 85 PageID #: 9999



SaaS service to offer remote analytics to customers until 2016, in an attempt to modernize its

technology architecture. In the Densify.com SaaS architecture, a customer installs a Cirba

Inc.-supplied software application referred to as the “Densify Connector” within each of its data

centers. The Densify Connectors in the customer data centers collect data about computer

systems in the data centers (such as servers running VMware’s ESXi hypervisor) and send the

data to the customer’s “instance” running remotely on the Densify.com SaaS service. The

Densify.com SaaS service then analyzes this data and sends the results of the analysis back to the

customer’s data centers (through the Densify Connectors). For example, such resource

allocation results include recommendations to relocate VMs to different hosts and/or to add or

reduce CPU and memory resources for a VM (sometimes referred to as “right-sizing”). The

Densify.com SaaS service infringes VMware’s ’752 patent.

       19.     VMware’s innovations also extended to provisioning VMs based on generating

predictions of future VM utilization needs, i.e., predictive analysis. The ’049 patent, filed in

2009, describes how to predict future VM utilization, adjust such predictions based on current

resource utilizations, and transmit instructions to provision VMs accordingly. As reflected, for

example, by the ’049 patent, VMware was innovating around the use of predictive analysis to

account for current and future VM utilization long before VMware introduced Predictive DRS in

2016, a technology that Cirba accuses of infringing its ’687 and ’367 patents (see D.I. 68 ¶¶ 54,

71, 89). And although Cirba touts itself in its marketing materials as the industry leader in

predictive analysis to automate VM resource allocation using Cirba Inc.’s predictive analytics

engine, Cirba Inc.’s predictive technology in the Densify.com SaaS service only provides

resource predictions, adjustments, and instructions for provisioning VMs by infringing

VMware’s ’049 patent.




                                                 37
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 38 of 85 PageID #: 10000



        20.     In 2018, VMware acquired CloudHealth Technologies, a leading company in

 public cloud optimization. Among CloudHealth’s innovations was technology, claimed in the

 ’151 patent, to optimize public cloud infrastructure using operational and authorization policies.

 Cirba recently has attempted to expand into the public cloud space with its Densify.com SaaS

 service, purporting to optimize a customer’s cloud environment and automatically implement the

 optimization recommendations in the customer’s public cloud instance. CloudHealth, now part

 of VMware, is one of Cirba’s many competitors in the public cloud optimization space. Cirba

 Inc.’s policy-based cloud optimization feature in the Densify.com SaaS service infringes

 CloudHealth’s ’151 patent, now assigned to VMware.

        21.     As the history above reveals, Cirba Inc. has sustained and attempted to grow its

 business by offering various features, products, and services that infringe VMware’s patents—

 including Cirba Inc.’s Software License Control feature, its Densify.com SaaS architecture, its

 predictive analytics engine used to automate VM utilization recommendations, and its public

 cloud optimization functionality. By asserting its patent infringement counterclaims in this

 action, VMware seeks to end Cirba Inc.’s infringement.

        B.      The ’266 Patent and Cirba Inc.’s Infringing Technology

        22.     VMware is the owner of all right, title, and interest in and to the ’266 patent. The

 ’266 patent was issued on October 28, 2014, and is entitled “System and methods for enforcing

 software license compliance with virtual machines.” VMware attaches a copy of the ’266 patent

 as Exhibit 1. The claims of the ’266 patent cover methods and machine readable devices for

 enforcing software license compliance for software executed within a VM.

        23.     The ’266 patent addresses the technological difficulty of applying then

 “conventional licensing strategies,” such as “self-certifying software modules,” “inherent

 system[s] or platform identifier[s],” or “dongles and other hardware based add-in components”



                                                 38
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 39 of 85 PageID #: 10001



 to a virtualized environment. (’266 patent at 1:33-36.) In a system with virtual machines

 executing licensed software, “conventional” software license controls “become particularly

 complicated, if not rendered fundamentally impractical,” at least partially because

 “[v]irtualization decouples the application software from the underlying hardware platform.”

 (’266 patent at 1:66-67.) The ’266 patent describes controlling software executed in a virtual

 environment by “implement[ing] a virtual policy enforcer layer” to “control access” to licensed

 software according to “access control policies.” (’266 patent at 6:53-57.)

        24.      Claim 1 recites a “method of securely controlling execution of a computer

 program within a virtual machine, . . . the virtual machine being configured for execution by way

 of system level virtualization software executing on a current host platform . . . comprising at

 least one central processing unit having access to a mass storage device.” The steps of the

 claimed method are:

        •     “executing a policy enforcer outside of the virtual machine,” which “access[es]

              policies stored by the mass storage device, the policies identifying one or more

              hardware platforms for which the virtual machine is authorized to execute, the policy

              enforcer determining whether the current host platform matches one of the hardware

              platforms identified by the policies”;

        •     “prohibiting the virtual machine from executing on the current host platform when the

              policies do not indicate that the virtual machine is permitted to execute on the current

              host platform”; and

        •     “permitting the virtual machine to execute on the current host platform when the

              policies indicate that the virtual machine is permitted to execute on the current host

              platform.”




                                                   39
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 40 of 85 PageID #: 10002



        25.     The Densify.com SaaS service with the ”Software License Control” feature (such

 as the hybrid tier) (“Densify.com SaaS service with SLC”) practices at least claim 1 of the

 ’266 patent at least when a customer’s instance of the Densify.com SaaS service implements

 Software License Control in conjunction with Proactive Automation.1 For example, the

 Densify.com SaaS service with SLC has software license compliance policies by labeling VMs

 and hosts as belonging to the same “license group.” When the Densify.com SaaS service with

 SLC automates the rebalancing of VMs across hosts through its “Proactive Automation” feature,

 such rebalancing is performed only in accordance with the “license group” labels by only

 permitting VMs to be moved to hosts with the same license group labels.

        26.     The Densify.com SaaS service with SLC meets claim 1’s “executing” step. It

 executes a policy enforcer (sometimes referred to as a “policy engine” 2) and implements

 software license compliance using its core analytics engine that enforces control policies. For

 example, the Densify.com SaaS service with SLC and Proactive Automation accesses a

 customer’s software license policies stored at the customer’s data center using the Densify

 Connector3 and enables a customer to label or “tag” groups of VMs and hosts as belonging to a

 particular “license group.” This tagging of VMs and hosts to match “Licensing Groups” creates

 and stores an affinity policy that Cirba Inc.’s policy enforcer applies.4 The table below, which



 1
   See https://www.densify.com/wp-content/uploads/densify-datasheet-software-license-
 control.pdf, last accessed Aug. 19, 2019 (Ex. 5); https://www.densify.com/service/software-
 license-control, last accessed Aug. 20, 2019 (Ex. 6).
 https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
 accessed Aug. 19, 2019 (Ex. 7).
 2
   See, e.g., https://www.densify.com/resources/densify-policy-engine and embedded explanatory
 video, last accessed Aug. 19, 2019 (Exs. 8-9, respectively).
 3
   https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm (Ex.
 7).
 4
   See https://www.densify.com/docs/Content/Densify_Com/Using_Real-Time_Automation.htm,
 last accessed Aug. 19, 2019 (Ex. 10).



                                                 40
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 41 of 85 PageID #: 10003



 previously appeared on Cirba’s website, shows the Licensing Group associated with an affinity

 policy for VM placement analysis:5




 As Cirba Inc.’s documentation further states, the Densify.com SaaS service with SLC feature

 “tags VMs and hosts to minimize the number of software licenses required without impacting

 performance.”6 The license groups of the tagged VMs specify the claimed “hardware platforms”

 “for which the virtual machine is authorized to execute.” As discussed further below under the

 “permitting” step, when considering whether a particular VM should be automatically moved to

 a particular host during execution of the Densify.com SaaS service’s Proactive Automation

 5
   https://www.densify.com/docs/Content/Control_Console/Setting_Attributes.htm, last accessed
 July 11, 2019 (highlighting added).
 6
   https://www.densify.com/docs/Content/Densify_Com/Using_Real-Time_Automation.htm (Ex.
 10).



                                               41
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 42 of 85 PageID #: 10004



 feature, the policy enforcer will “determine[e] whether the current host platform matches one of

 the hardware platforms,” as claimed, by making sure the host has the same license group as the

 VM.

        27.     The Densify.com SaaS service with SLC meets claim 1’s “prohibiting” step. It

 prohibits the VM from executing on the current host platform when the accessed policies (e.g.,

 the “license group” affinities that Cirba Inc. stores) indicate the VM is not authorized to execute

 on the current host by enforcing the license control policies. As Cirba Inc.’s documentation

 states, its Software License Control feature “restrict[s] placements of licensed VMs to the

 designated physical servers ensuring ongoing licensing compliance and efficiency.”7

        28.     The Densify.com SaaS service with SLC meets claim 1’s “permitting” step.

 When running its “Proactive Automation” feature combined with Software License Control,

 “action automation moves systems according to SLC recommendations.”8 In particular, when

 Cirba Inc.’s Proactive Automation feature recommends that a VM move from one host to

 another host (e.g., “the current host platform”) for rebalancing purposes, it “permit[s] the VM to

 execute on the current host platform” by transmitting an instruction (known as vMotion) to

 VMware’s vCenter platform requesting that the VM be moved and executed on the new host.9

 By abiding by software license control policies when transmitting the vMotion instruction, Cirba

 Inc. thereby “[c]ontain[s] the licensed VMs on the licensed physical servers.”10




 7
   https://www.densify.com/service/software-license-control (Ex. 6).
 8
   https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm
 (Ex. 7).
 9
    https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Prerequisites.htm,
 last accessed Aug. 19, 2019 (Ex. 11) ("Enabling vMotion: When automating Densify rebalance
 recommendations, vMotion must be enabled on all the hosts in a cluster. This includes hosts, on
 which the VMs are currently running and the hosts to which the VMs may be moved.”)
 10
    https://www.densify.com/service/software-license-control (Ex. 6).



                                                 42
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 43 of 85 PageID #: 10005



          29.     Accordingly, the Densify SaaS service directly infringes at least claim 1 of the

 ’266 patent.

          30.     Cirba Inc. has known of the ’266 patent at least since VMware filed these

 counterclaims.

          31.     Cirba Inc. has actively encouraged and instructed, is actively encouraging and

 instructing, and will continue to actively encourage and instruct its customers and users to

 implement and use the Densify.com SaaS service with SLC. Cirba Inc.’s data sheets and

 marketing materials on the Internet, cited above, memorialize this active encouragement and

 instruction. For example, its datasheet markets Software License Control to customers and

 users:

          Densify’s Software License Control capability reduces processor or core-based
          software licensing requirements by an average of 55%. Software License Control
          analytics optimize VM placements considering a target software license type in
          order to reduce the number of physical hosts that need to be licensed for that
          target software package . . . . All of this translates into savings that can be
          realized through lower expenditures for renewals, deferral of new software license
          purchases, and reduced yearly maintenance. These savings can easily be in the
          millions of dollars, particularly on expensive operating system, database and
          middleware platforms.11

 Cirba Inc.’s website markets Software License Control, instructing customers and users on its

 use in a manner that practices at least claim 1 of the ’266 patent as discussed above by enforcing

 software license compliance of VMs placed on hosts using a license control policy.12

          32.     In this action, Cirba Inc. has acknowledged that it directs and encourages its

 customers and users to implement Cirba Inc.’s Software License Control. Cirba claims in this

 action that Software License Control is a key feature and driver of Cirba Inc.’s business, one it

 11
    https://www.densify.com/wp-content/uploads/densify-datasheet-software-license-control.pdf
 (Ex. 5).
 12
    See https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm.
 (Ex. 7.)



                                                   43
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 44 of 85 PageID #: 10006



 encourages and instructs customers to use. (See, e.g., D.I. 68 ¶ 56.) For example, Cirba has

 stated in the litigation and publicly that it encouraged and instructed at least one global banking

 customer to implement Software License Control, which allegedly saved millions of dollars, and

 Cirba Inc. uses this customer’s experience to encourage other customers to implement Cirba

 Inc.’s Software License Control feature.13

        33.     Cirba Inc.’s past, present, and future acts of encouraging and instructing

 customers to use the Software License Control feature has induced, induces, and will continue to

 induce their practice of at least claim 1 of the ’266 patent.

        C.      The ’752 Patent and Cirba Inc.’s Infringing Technology

        34.     VMware is the owner of all right, title, and interest in and to the ’752 patent. The

 ’752 patent was issued on September 4, 2018, and is entitled “Remote Service for Executing

 Resource Allocation Analyses for Distributed Computer Systems.” VMware attaches a copy of

 the ’752 patent as Exhibit 2. The claims of the ’752 patent cover methods for performing remote

 resource allocation analyses on distributed computer systems.

        35.     The ’752 patent describes technological improvements in the operation of

 distributed computer systems like data centers, for example, by determining remotely how to

 allocate resources in the data center more efficiently and transmitting the recommendations for

 resource allocation back to the data centers. The ’752 patent explains that techniques to properly

 allocate resources of “distributed computer systems with resource-consuming clients, such as

 virtual machines (VMs), are important to ensure that the clients are operating at desired or target

 levels.” (’752 patent at 1:17-20.) For example, if a VM “running on a host computer where

 CPU and memory are overextended to other VMs, that VM may not be able to [operate] at an


 13
   See https://www.densify.com/resources/case-study-global-bank-oracle-license-savings, last
 accessed Aug. 19, 2019 (Ex. 12).



                                                   44
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 45 of 85 PageID #: 10007



 acceptable level.” (’752 patent 1:20-23.) At the time the patent was filed, “[c]onventional

 resource allocation techniques execute[d] a resource allocation analysis for a single distributed

 computer system using at least the current utilizations of the various resources of the distributed

 computer system and the current requirements of the various components of the distributed

 resource system” to change the “resource allocation in the distributed computer system.” (’752

 patent at 1:29-35.) That resource allocation analysis, however, “can be computationally

 intensive as the number of components in a distributed computer system increases[;]”

 accordingly, the number of components in a distributed computer system “is limited by the

 processing power of the device running the resource allocation analysis.” (’752 patent at 1:35-

 41.)

        36.     The claims of the ’752 patent are directed to technological solutions addressing

 the problems of the then-conventional resource allocation techniques, for example, using a

 “method for performing remote resource allocation analysis on distributed computer systems

 utiliz[ing] a snapshot of a target distributed computer system . . . which is transmitted to a remote

 resource allocation module so that a remote resource allocation analysis can be performed on the

 snapshot of the target distributed computer system.” (’752 patent at 1:49-57.) The ’752 patent

 improved on then-existing and conventional resource allocation techniques with the “use of a

 remote resource allocation module for performing resource allocation analyses [which] provides

 many advantages,” for example, “resource allocation analyses on very large distributed computer

 systems, i.e., with large inventories, can be performed since the remote resource allocation

 module can be supported by one or more powerful computer systems.” (’752 patent at 13:65-

 14:2.) And unlike the then-conventional solutions, the ’752 patent claims remote resource

 allocation techniques that “allow a distributed computer system to run alternate/experimental




                                                  45
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 46 of 85 PageID #: 10008



 resource allocation analyses in lieu of (or in addition to) the local resource allocation analyses.”

 (’752 patent at 14:2-5.)

        37.        Claim 1 recites a “method for performing remote resource allocation analyses on

 a plurality of distributed computer systems.” The steps of the claimed method are:

        •     “interfacing with the distributed computer systems at a remote resource allocation

              module that is located outside of the distributed computer systems, including

              receiving requests for access to the remote resource allocation module using

              authorization information”;

        •     “receiving a plurality of computer system snapshots from the distributed computer

              systems at the remote resource allocation module”;

        •     “performing remote resource allocation analyses on the computer system snapshots,

              each of the computer system snapshots including configurations and resource usage

              information of at least some computer system components”; and

        •     “transmitting results of the resource allocation analyses on the computer system

              snapshots from the remote resource allocation module to the distributed computer

              systems.”

        38.      Claim 7 recites “[t]he method of claim 1, wherein each of the computer system

 snapshots includes requirements of clients running on host computers in the distributed computer

 systems,” and claim 8 recites “[t]he method of claim 7, wherein the clients running on the host

 computers in the distributed computer systems include virtual machines.”

        39.      Claim 9, 15, and 16 of the ’752 patent recite a “non-transitory computer readable

 storage medium containing program instructions for performing remote resource allocation

 analyses on a plurality of distributed computer systems, wherein execution of the program




                                                  46
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 47 of 85 PageID #: 10009



 instructions by one or more processors of a computer system causes the one or more processors

 to perform steps” corresponding to the steps of claims 1, 7, and 8, respectively.

        40.     Cirba Inc.’s Densify.com SaaS service practices at least claims 1, 7, 8, 9, 15, and

 16 of the ’752 patent.14 Cirba Inc. claims: “The Densify service is based on market leading

 analytics delivered in a SaaS model. Key to the service is the fact that you won’t have to host,

 install, learn, manage and maintain our software.”15 Cirba Inc.’s own depiction of its SaaS

 analytics architecture applied to an on-premises VMware environment, annotated in red below,

 illustrates Cirba’s infringement of claims 1, 7, 8, 9, 15, and 16 graphically:




        41.     The Densify.com SaaS service meets the “interfacing” step of claims 1 and 9. A

 distributed computer system comprises the hosts in a customer’s VMware data center that are

 running vSphere as their hypervisor. As shown in the grey “On-Prem” box in the picture above,

 the Densify Connector is part of this “distributed computer system” and Cirba Inc. recommends

 that customers run the Densify Connector in a VM (e.g., running on top of vSphere’s ESXi




 14
    https://www.densify.com/service/saas, last accessed Aug. 19, 2019 (Ex. 13);
 https://www.densify.com/company/news/releases/20160512-saas-based-analytics-densifying-de-
 risking-hybrid-cloud, last accessed Aug. 19, 2019 (Ex. 14).
 15
    https://www.densify.com/service/saas (Ex. 13).



                                                  47
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 48 of 85 PageID #: 10010



 hypervisor in a host)16. The remote resource allocation module is the Densify.com SaaS service,

 which is remote from the customer’s VMware data center as shown by the grey “Densify” box in

 the picture above. The Densify.com SaaS service interfaces with the Densify Connector in the

 customer’s VMware data center, as illustrated by the “data” and “Automate actions” lines above.

 The Densify.com SaaS service receives requests for access using authorization information from

 the Densify Connector. For example, when configuring the Densify Connector, the Densify.com

 SaaS service receives username and password information for the Densify.com instance so the

 Densify Connector can connect to and thereby access Densify.com and upload information.17

        42.    The Densify.com SaaS service meets the “receiving” step of claims 1 and 9. A

 customer’s Densify.com instance receives computer system snapshots in the form of vCenter

 data relating to a data center’s VMs and hosts from the Densify Connector, which resides in the

 customer’s VMware data center and collects the snapshot data from vCenter. The Cirba Inc.

 webpage, “Data Collection for VMware Using the Connector,” evidence this step, describing in

 detail “automated, scheduled data collection from [a customer’s] vCenter Servers and transfer

 [o]f that data via HTTPS to Densify where data analysis is performed.”18

        43.    The Densify.com SaaS service meets the “performing” step of claims 1 and 9. A

 customer’s Densify.com instance performs the claimed resource allocation analyses using

 snapshot vCenter data relating to the data center VMs and hosts that was received from the

 Densify Connector. For example, Densify.com SaaS service analyzes workload and




 16
    See https://www.densify.com/service/requirements, last accessed Aug. 20, 2019 (Ex. 15).
 17
    See, e.g., id.
 18
    https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.
 htm, last accessed Aug. 19, 2019 (Ex. 16).



                                                48
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 49 of 85 PageID #: 10011



 configuration data (related to VMs, hosts, and clusters) received from a Densify Connector.19

 The Cirba Inc. data sheet entitled “How our SaaS model works” evidences this analysis, touting

 analytics that “identify capacity, risk and optimization and migration opportunities”.20 Cirba has

 emphasized its analytics capability to optimize VM placements and perform capacity

 management for years, and its Densify.com SaaS service, which is not stored on premises,

 implements those analytics in a location remote from the data centers.

        44.      The Densify.com SaaS service meets the “transmitting” step of claims 1 and 9.

 Densify.com SaaS service transmits results back to the customer’s VMware data center through

 the Densify Connector in that data center. For example, Densify.com SaaS service transmits

 vSphere DRS rules (the results of the analyses) to vCenter via the Densify Connector to

 synchronize DRS rules with Cirba Inc.’s infrastructure control policies.21 Using Cirba Inc.’s

 Action Automation features, Densify.com also transmits results of the analyses in the form of

 instructions to vCenter (via the Densify Connector), for example, to automate Cirba Inc.’s

 recommended actions to (a) rebalance VMs (e.g., by requesting that vCenter execute

 recommended actions using vMotion) and/or (b) right-size VMs (e.g., by requesting that vCenter

 adjust VM CPU and memory usage through “hot add” or other VM configuration options

 provided by vCenter).22 Action Automation is depicted by the “Automate actions” line in the

 Densify SaaS architecture picture above.



 19
    See https://www.densify.com/docs/Content/Performing_Data_Collection.htm, last accessed
 Aug. 19, 2019 (Ex. 17).
 20
    https://www.densify.com/wp-content/uploads/densify-datasheet-saas-model.pdf, last accessed
 Aug. 19, 2019 (Ex. 18); see also https://www.densify.com/service/on-premises, last accessed
 Aug. 20, 2019 (Ex. 19).
 21
    https://www.densify.com/company/news/releases/20150827-vmware-vsphere-drs-software-
 defined-control-real-time-response, last accessed Aug. 19, 2019 (Ex. 20).
 22
    See https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm
 (Ex. 7).



                                                 49
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 50 of 85 PageID #: 10012



          45.     The Densify.com SaaS service meets the additional limitation of claims 7 and 15

 that “each of the computer system snapshots includes requirements of clients running on host

 computers in the distributed computer systems,” and the further limitation of claims 8 and 16 that

 “the clients running on the host computers in the distributed computer systems include virtual

 machine.” As described above, the accused clients running on host computers in the distributed

 computer systems are VMs running on hosts running vSphere as their hypervisor in VMware

 data centers, and the accused computer system snapshots include vCenter data, i.e., the

 requirements, of such VMs.

          46.     Accordingly, the Densify.com SaaS service directly infringes at least claims 1, 7,

 8, 9, 15, and 16 of the ’752 patent.

          47.     Cirba Inc. has known of the ’752 patent at least since VMware filed these

 counterclaims.

          48.     Cirba Inc. has actively encouraged and instructed, is actively encouraging and

 instructing, and will continue to actively encourage and instruct its customers and users to use

 the Densify.com SaaS service to automatically optimize their VMware data centers in a manner

 that practices at least claims 1, 7, 8, 9, 15, and 16. Cirba Inc.’s data sheets and marketing

 materials on the Internet, cited above, memorialize this active encouragement and instruction.

 For example, the datasheet entitled “How our SaaS model works” instructs customers how to use

 the Densify.com SaaS service to collect data from, and automatically optimize, their VMware

 data centers in the manner described above.23

          49.     Cirba Inc.’s past, present, and future acts of encouraging and instructing

 customers and users to use the Densify.com SaaS service to collect data from, and automatically



 23
      https://www.densify.com/wp-content/uploads/densify-datasheet-saas-model.pdf (Ex. 18).



                                                   50
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 51 of 85 PageID #: 10013



 optimize, their VMware data centers has induced, induces, and will continue to induce their

 practice of at least claim 1, 7, 8, 9, 15, and 16 of the ’752 patent.

         D.      The ’049 Patent and Cirba Inc.’s Infringing Technology

         50.     VMware is the owner of all right, title, and interest in and to the ’049 patent. The

 ’049 patent was issued on December 18, 2012, and is entitled “Virtual machine utility computing

 method and system.” VMware attaches a copy of the ’049 patent as Exhibit 3. The claims of the

 ’049 patent cover methods, systems, and non-transitory computer readable media for predicting

 computing resource utilization and allocating virtual machines to support changing resource

 requirements for applications over time.

         51.     The ’049 patent addresses, for example, the technological difficulty of predicting

 demand for “business processes as services that are accessible over a network” to anticipate and

 accommodate how “use requirements will vary over time,” including “spikes [in use

 requirements] that occur due to seasonal consumer trends.” (’049 patent at 1:11-13, 1:31-33.)

 The patent teaches that “[m]any enterprises utilize service-oriented architectures (SOAs),” which

 “provide particular business processes as services that are accessible over a network,” “to more

 efficiently implement their [line-of-business] LOB applications.” (’049 patent at 1:9-13.)

 “Computing infrastructure service providers offer[ed] a web service that [was] structured to

 allow enterprises to rent computers” which they used to run “their LOB applications as

 outsourced web services.” (’049 patent at 1:14-20.) Enterprises that relied on such computing

 infrastructure service providers, however, had to “rent and provision computing resources to

 accommodate peak utilization requirements,” instead of only paying for resources on an “as-

 needed basis.” (’049 patent at 1:23 and 1:26-33.)

         52.     The claims of the ’049 patent provide automated predictive solutions to the

 problem of efficiently provisioning sufficient resources to accommodate spikes in use



                                                   51
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 52 of 85 PageID #: 10014



 requirements. The ’049 patent claims “a virtual machine utility computing method and system

 that can predict demand and automatically adjust computing resource usage to accommodate

 changes in such predicted demand over time.” (’049 patent at 1:36-40.) The claims require

 transmitting instructions relating to provisioning virtual machines in accordance with the

 adjusted provisions, which “enables an enterprise to match its computing costs on a ‘per virtual

 machine’ basis for the LOB application to changing demands for the application over time.”

 (’049 patent at 1:46-51.)

        53.        Claim 16 of the ’049 patent recites a “non-transitory computer readable storage

 medium having stored therein a computer program for allocating virtual machines to support

 changing computing resource requirements of an application over time,” “wherein a computer

 system execut[es] the computer program.” The steps carried out in executing the program are:

              •   “generating a prediction of future virtual machine utilization for the application

                  based upon past resource utilization statistics”;

              •   “receiving resource utilization statistics from a set of virtual machines currently

                  supporting the application”;

              •   “adjusting the prediction using the received resource utilization statistics”; and

              •   “transmitting instructions relating to provisioning virtual machines for the

                  application in accordance with the adjusted prediction.”

 Claim 1 of the ’049 patent is a method claim that recites the same four steps above as claim 16.

        54.       The Densify.com SaaS service practices at least claims 1 and 16 of the ’049

 patent, as seen, for example, through Cirba Inc.’s Control Console.24 The Densify.com SaaS

 service is a program that uses predictive analytics in combination with its Proactive Automation

 24
   https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_
 Console.htm, last accessed Aug. 20, 2019 (Ex. 21).



                                                   52
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 53 of 85 PageID #: 10015



 capabilities to send instructions to vCenter to migrate or move VMs to different hosts through

 vMotion or to right-size their CPUs or memories through vCenter’s hot-add API or other VM

 configuration APIs.25

        55.     The Densify.com SaaS service meets the “generating a prediction” step of claims

 1 and 16. The Densify.com SaaS service performs predictions of future virtual machine

 utilization for the application based on past utilization statistics. For example, the Control

 Console displays resource utilization using a predictive model based on past utilization data to

 project demand.26 As Cirba Inc.’s CTO Mr. Hillier states in the video “How Cirba Works with

 Andrew Hillier,”

                This is a clear case of imbalance. I need to move VMs between
                these hosts to balance this out . . . [Cirba’s software] will sort all
                this out and it will do it predictively, so you can tell a policy, that
                may not have happened yet, that may be at high risk of happening
                if you look at the patterns of what is running on it . . . based on the
                VMs that are on this host, you have a high risk of that happening. .
                . . that may not have happened yet, we’re just saying the likelihood
                of it happening based on the model . . . this is a predictive model
                based on the past, so this might go back . . . through three months
                and build an envelope of what the utilization pattern looks like. . . .
                Our ‘today’ model is a predictive model.27

        56.     The Densify.com SaaS service’s predictive capabilities are also shown in its time-

 slider function,28 reproduced below:




 25
    https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm
 (Ex. 7).
 26
    “How Cirba Works with Andrew Hillier,” https://vimeo.com/146181163, last accessed Aug.
 19, 2019 (Ex. 22).
 27
    How Cirba Works with Andrew Hillier,” https://vimeo.com/146181163 (Ex. 22) at 29:55.
 28
    https://www.densify.com/docs/Content/Control_Console/Timeline_Slider.htm, last accessed
 Aug. 19, 2019 (Ex. 23).



                                                  53
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 54 of 85 PageID #: 10016



  “The Timeline Slider allows you to select a date in the past or future to see historical or

 projected data for that environment. The historical timeframe allows you to view the actual state

 of the environment in the past, while predictive timeframes model trending, growth and include

 bookings (inbound and outbound) to generate a forecasted view of the environment.”29 “When

 the slider is moved into the future, the resulting predictive view is calculated using a linear

 extrapolation of historical data based on policy settings. A policy-specified minimum amount of

 historical data is needed to calculate predictive views so they are indicative of your

 environment's growth.”30

          57.    The VMs analyzed by the Densify.com SaaS service are running applications.

 Furthermore, Cirba Inc.’s Control Console indicates that it is assessing resource utilization for

 applications, such as eBill payments, financial analytics, forecast planning, image archive, and

 resource planning.31 As early as a 2014 news release, Cirba Inc. emphasized the “application

 centric view” of its software, and showcased the display of capacity and risk on a per-application

 basis:

          CiRBA’s new application and business centric views complement the unmatched
          infrastructure oriented visibility it has provided to customers for years with its
          award winning Control Console. . . . Providing application centric views of
          capacity requirements makes it far easier for IT teams and business stakeholders
          to understand and discuss the actual resource requirements and make reclamation
          decisions that previously would have been off the table,” said Andrew Hillier,
          co-founder and CTO of CiRBA.32

          58.    The Densify.com SaaS service meets the “receiving resource utilization statistics”

 step of claims 1 and 16. For example, it receives VM resource utilization statistics from vCenter



 29
    Id.
 30
    Id.
 31
    https://www.densify.com/company/news/releases/20140428-application-centric-control-it-
 infrastructure-supply-demand, last accessed Aug. 19, 2019 (Ex. 24).
 32
    Id.



                                                  54
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 55 of 85 PageID #: 10017



 through the Densify Connector associated with a customer’s data center. “The Densify

 Connector is a self-contained, Windows-based application. It allows you to perform automated,

 scheduled data collection from your vCenter Servers and transfer that data via HTTPS to Densify

 where data analysis is performed.”33 Cirba Inc.’s Control Console also receives resource

 utilization statistics, i.e., what new workloads may be coming into the system, from its own

 Reservation Console, introduced in 2013.34

        59.     The Densify.com SaaS service meets the “adjusting” step of claims 1 and 16. It

 adjusts a prediction using the received resource utilization statistics. For example, the

 Densify.com SaaS service adjusts (or “refreshes”) its prediction daily, after collecting

 information from vCenter:

        The analysis refreshes are performed nightly and recommendations are generated
        and executed overnight based on policy settings, including software license
        optimization, if implemented. With Proactive Automation enabled, your
        environment should be optimized overnight and be ready to efficiently host
        workloads during the day.35

 As another Cirba Inc. document further explains, “[i]f a Control Console exists for the data, then

 the existing analytics are refreshed.”36

        60.     In addition, when the Control Console is used in conjunction with the Reservation

 Console, the Densify.com SaaS service further adjusts its prediction, when leveraging the time

 slider, based on what new workloads may be coming into the system in the future.37 As Mr.

 Hillier stated, “I can go forward in time, and if I go forward 30 days … I’ll see apps coming into

 33
    https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_
 Connector.htm (Ex. 16).
 34
     “How Cirba Works with Andrew Hillier,” https://vimeo.com/146181163 (Ex. 22) at 43:47.
 35
    https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Overview.htm, last
 accessed Aug. 19, 2019 (Ex. 25).
 36
    https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm
 (Ex. 7).
 37
     “How Cirba Works with Andrew Hillier,” https://vimeo.com/146181163 (Ex. 22).



                                                  55
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 56 of 85 PageID #: 10018



 my environment. So this is where it is a predictive analysis. If I go forward in time, I’ll see all

 sorts of inbound and outbound activity . . . this is not just a what-if, this is a living model of the

 environment. It’s a completely predictive model of supply and demand.”38

         61.      The Densify.com SaaS service meets the “transmitting” step of claims 1 and 16.

 It transmits instructions relating to provisioning of virtual machines for the application in

 accordance with the adjusted prediction. Specifically, as previously discussed, the Densify.com

 SaaS service transmits provisioning instructions to vCenter (i) to migrate or move VMs to

 different hosts through vMotion or (2) right-size their CPUs or memories through vCenter’s

 hot-add API or other VM configuration APIs. As Cirba Inc.’s documentation explains, “[w]hen

 proactive automation is enabled, Densify executes the following operations to generate

 recommendations and then execute[s] these recommendations on your vCenter Server.”39

 Cirba’s documentation further states that “the recommendations can be automatically pushed to

 third party systems such as VMware® vCenter™ and VMware® vCloud™ Director via

 integration with Densify.”40

         62.      Accordingly, the Densify.com SaaS service directly infringes at least claims 1 and

 16 of the ’049 patent.

         63.      Cirba Inc. has known of the ’049 patent at least since VMware filed these

 counterclaims.

         64.      Cirba Inc. has actively encouraged and instructed, is actively encouraging and

 instructing, and will continue to actively encourage and instruct its customers and users to



 38
    Id. at 44:07.
 39
    https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm
 (Ex. 7).
 40
    https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm,
 last accessed Aug. 19, 2019 (Ex. 26).



                                                   56
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 57 of 85 PageID #: 10019



 implement its predictive analytics and transmission of recommended actions to vCenter in a

 manner that practices at least claims 1 and 16 of the ’049 patent. Cirba Inc.’s materials on the

 Internet memorialize this active encouragement and instruction. For example, its Control

 Console webpage encourages the use of Cirba Inc.’s predictive analytics: “Predictive analytics

 lets you look at your environments into the future, based on new supply and demand as well as

 historical trends.”41 Cirba Inc.’s videos and documents cited above also tout the predictive

 analytics capabilities of the Densify.com SaaS service, encouraging and instructing Cirba Inc.’s

 customers and users to practice claims 1 and 16 of the ’049 patent in the manner discussed above

 to achieve the benefits of Cirba Inc.’s predictive analytics and automation through the

 transmission of recommended actions to vCenter.

           65.   In this action Cirba has acknowledged that it directs and encourages its customer

 and users to implement predictive VM workload analytics in order to “automate and execute”

 recommendations. (See D.I. 68 ¶ 28; see also id. ¶¶ 26-27, 29.) Cirba claims in this action that

 predictive analytics and automated optimization are important features of the Densify.com SaaS

 service with which vROps is allegedly competing. (See D.I. 68 ¶¶ 26-28, 89.)

           66.   Cirba Inc.’s past, present, and future acts of encouraging and instructing its

 customers and users to use the predictive analytics of, and automation through the transmission

 of recommended actions to vCenter by, the Densify.com SaaS service has induced, induces, and

 will continue to induce its customers and users to practice at least claims 1 and 16 of the ’049

 patent.




 41
   https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_
 Console.htm (Ex. 21).



                                                  57
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 58 of 85 PageID #: 10020



        E.      The ’151 Patent and Cirba’s Infringing Technology

        67.     VMware is the owner of all right, title, and interest in and to the ’151 patent,

 acquired in connection with VMware’s acquisition of CloudHealth Technologies. The ’151

 patent was issued on December 13, 2016, and is entitled “Automated and policy driven

 optimization of cloud infrastructure through delegated actions.” VMware attaches a copy of the

 ’151 patent as Exhibit 4. The claims of the ’151 patent cover methods and systems for

 optimizing a cloud environment.

        68.     The ’151 patent describes novel methods “to maintain a desired state” within a

 public cloud environment using software configured to “constantly monitor” the public cloud

 environment’s “current state” and, as necessary, “regularly tune it to stay within desired

 operating conditions.” (’151 patent at 1:25-28). When the patent was filed, public cloud

 computing “allow[ed] organizations to provision only what [infrastructure] they need[ed] for the

 period of time in which they need[ed] it.” (’151 patent at 1:18-20.) While allowing rapid

 “provision” and “de-provision” of infrastructure, the then-conventional public cloud model

 “resulted in both an increased complexity and a more rapid pace of change within infrastructure

 that [] necessitated more active management to maintain desired states of cost, security,

 performance and availability.” (’151 patent at 1:20-24.) The ’151 patent claims systems and

 methods that provide a solution for automatically optimizing such a public cloud environment to

 achieve those goals.

        69.     Claim 1 of the ’151 patent recites a “computer-implemented method for

 optimizing cloud environment through delegated actions using a cloud infrastructure

 optimization system, including at least a computer processor and a memory.” The steps of the

 claimed method are:




                                                 58
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 59 of 85 PageID #: 10021



          •   “gathering data representing operating conditions of a cloud environment using a

              monitoring system executing at the computer processor, which is operatively

              connected to the cloud environment over a network”;

          •   “determining a current state of the operating conditions of the cloud

              environment”;

          •   “storing, at the memory, at least one policy representing user desired operation of

              the cloud environment, and at least one user-defined policy to authorize a change

              to the cloud environment”;

          •   “evaluating, using a policy engine executing at the computer processor, whether

              the cloud environment should be changed to achieve a more desired state based

              on the current state of the operating conditions and the at least one policy set

              representing user desired operation of the cloud environment and the at least one

              user-defined policy to authorize a change to the operating conditions of the cloud

              environment”;

          •   “based on the evaluation, generating, using a recommendation engine executing at

              the computer processor, a recommended change to the operating conditions of the

              cloud environment to achieve at least one desired state consistent with the at least

              one user-defined policy”;

          •   “transmitting the recommended change to the cloud environment for changing the

              cloud environment from the current state to the desired state”;

          •   “performing at least one change to the cloud environment consistent with the

              recommended change”; and




                                               59
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 60 of 85 PageID #: 10022



              •   “determining at least one result of the at least one change to the cloud

                  environment consistent with the at least one recommended change.”

        70.       The Densify.com SaaS service practices at least claim 1 of the ’151 patent when it

 performs its optimization analysis on a customer’s public cloud environment and pushes the

 changes to the customer automatically using Densify’s Public Cloud “Self-Optimizing

 Automation feature.”42

        71.       The Densify.com SaaS service collects and analyzes a customer’s public cloud

 data.43 The Densify.com SaaS service sets and stores user-configured public cloud optimization

 policies based on the data it collects and the customer’s preferences.44 The Densify.com SaaS

 service uses those policies to recommend actions, i.e., changes, to the customer’s public cloud

 environment (e.g., one or more instances), which it labels “Cloud Recommendations,” and

 displays them in its user interface.45 If the customer has enabled the Public Cloud “Self-

 Optimizing Automation feature” within Densify.com SaaS service, that service’s Terraform

 Forwarder transmits the recommended changes to a Densify Terraform template to implement




 42
    See https://www.densify.com/docs/Content/Densify_Com/Optimizing_Your_Public_
 Cloud.htm and two embedded explanatory videos, last accessed Aug. 19, 2019 (Exs. 27-29,
 respectively); https://www.densify.com/docs/Content/Densify_Com/Approving_Cloud_
 Recommendations.htm, last accessed Aug. 19, 2019 (Ex. 30) (“Self-Optimizing
 Automation process flow”); https://www.densify.com/docs/Content/Resources/PDFs/Densify-
 Release-Notes.pdf, last accessed Aug. 19, 2019 (Ex. 31) at 7-8, 13, 23.
 43
    https://www.densify.com/docs/Content/Data_Collection_for_Public_Cloud_Systems/
 Data_Collection_for_Public_Cloud_Systems.htm, last accessed Aug. 19, 2019 (Ex. 32).
 44
    https://www.densify.com/docs/Content/Densify_Com/Selecting_an_Optimization_
 Strategy.htm, last accessed July 17, 2019 (Ex. 33); see also
 https://www.densify.com/docs/Content/Resources/PDFs/Densify-Whats-New.pdf, last accessed
 Aug. 19, 2019 (Ex. 34) at 19-20 (“Approval Workflow for Self-Optimizing Automation”).
 45
    https://www.densify.com/docs/Content/Densify_Com/Approving_Cloud_Recommendations.
 htm (Ex. 30).



                                                   60
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 61 of 85 PageID #: 10023



 the recommended changes in the customer’s public cloud environment.46 After collecting

 sufficient data, the Densify.com SaaS service displays a current status of the customer’s cloud

 environment; and the current status reflects the results of implementing the Densify.com SaaS

 service’s changes to the customer’s public cloud environment.47

        72.     The Densify.com SaaS service meets claim 1’s “gathering” step. It is a

 monitoring system that gathers a customer’s public cloud environment data, including data on its

 operating conditions, over the Internet. The Densify.com SaaS service includes a “Public Cloud

 Connection Wizard” to “configure a connection from Densify to [the customer’s] cloud-hosted

 environments.”48 It collects various types of data, including the environment’s “configuration

 and workload data,”49 such as the properties and configuration details of specific public cloud

 services,50 and other “instance-specific details.”51 In a video, Andrew Hillier explains that Cirba

 “acquire[s] utilization data from all the major cloud providers.”52

        73.     The Densify.com SaaS service meets claim 1’s “determining” step. It determines

 a current state of the operating conditions of a customer’s public cloud environment. The



 46
    https://www.densify.com/docs/Content/Densify_Com/Enabling_Self-Aware_Self-
 Optimizing_Instances.htm, last accessed Aug. 19, 2019 (Ex. 35); see also
 https://www.youtube.com/watch?v=pTxYwbC6GkY&t=134s, last accessed Aug. 19, 2019 (Ex.
 36).
 47
    https://www.densify.com/docs/Content/Densify_Com/Optimizing_Your_Public_Cloud.htm
 (Ex. 27).
 48
    https://www.densify.com/docs/Content/Data_Collection_for_Public_Cloud_Systems/
 Data_Collection_for_Public_Cloud_Systems.htm (Ex. 32).
 49
    https://www.densify.com/docs/Content/Densify_Com/Using_the_Public_Cloud_Connection
 _Wizard.htm, last accessed Aug. 19, 2019 (Ex. 37).
 50
    https://www.densify.com/docs/Content/Densify_Com/Viewing_the_Impact_Analysis_and_
 Recommendation_Report.htm, last accessed Aug. 19, 2019 (Ex. 38).
 51
    https://www.densify.com/docs/Content/Densify_Com/Understanding_the_Instance_
 Optimization_Details_Report.htm, last accessed Aug. 19, 2019 (Ex. 39).
 52
    “Public Cloud Option” video, available at
 https://www.densify.com/docs/Content/Densify_Com/Optimizing_Your_Public_Cloud.htm
 (Ex. 28) at 4:05.



                                                 61
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 62 of 85 PageID #: 10024



 Densify.com SaaS service collects and analyzes the public cloud environment’s data to display

 the current data on the customer’s public cloud environment within the various “dashboards” of

 the Densify.com SaaS service’s user interface.53 The Densify.com SaaS service also generates

 “cloud service optimization opportunity reports” with a current “Overall Status” assigned to the

 various instance types in the customer’s public cloud environment.54

        74.     The Densify.com SaaS service meets claim 1’s “storing” step. It stores

 information about the desired operation of a customer’s public cloud environment and also stores

 customer implementation policies identifying pre-approved types of changes for the Densify.com

 SaaS service to perform to the customer’s public cloud environments. For example, a customer

 views and configures a variety of public cloud policies, such as policies applied to Amazon Web

 Services (AWS) for the Amazon public cloud, and selects available options for its public cloud

 environment with the Densify.com SaaS service’s interface.55 These are policies representing

 user desired operation of the cloud environment, as claimed. The customer can also select a

 public cloud Optimization Strategy, such as optimizing on instance type or on purchasing

 strategy in the customer’s public cloud environment, using the Densify.com SaaS service.56

 These are also policies representing user desired operation of the cloud environment, as claimed.

 Additionally, the customer can configure “implementation method policies” to pre-approve the

 53
    “Viewing the Cloud Optimization Dashboard” video, available at
 https://www.densify.com/docs/Content/Densify_Com/Optimizing_Your_Public_Cloud.htm
 (Ex. 29) at 1:15 and 1:47.
 54
    https://www.densify.com/docs/Content/Densify_Com/Viewing_Cloud_Optimization_
 Reports.htm, last accessed Aug. 20, 2019 (Ex. 40).
 55
    https://www.densify.com/docs/Content/Reporting_Framework/Viewing_Policy_Settings.htm,
 last accessed Aug. 19, 2019 (Ex. 41); https://www.densify.com/docs/Content/Densify_Com/
 Optimizing_Your_Public_Cloud.htm (Ex. 27) (describing cloud platform dashboards for AWS,
 Microsoft Azure, and Google Cloud, as well as the “Optimization Policies” tabs displaying
 policies applied to AWS, Azure, and Goggle cloud services “to produce recommendations”).
 56
    https://www.densify.com/docs/Content/Densify_Com/Selecting_an_Optimization_Strategy.
 htm (Ex. 33).



                                                62
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 63 of 85 PageID #: 10025



 Densify.com SaaS service to deploy the pre-approved “Optimization Types (recommended

 actions)” in the customer’s public cloud environment.57 The customer can “pre-approve any

 instance type recommendation” made by the Densify.com SaaS service.58 More generally, the

 customer is able to select a variety of manual or automated approval options.59 These are

 user-defined policies to authorize a change to the cloud environment, as claimed.

        75.     The Densify.com SaaS service meets claim 1’s “evaluating” step. It is a policy

 engine that evaluates based on the policies identified above and the current state of the operating

 conditions whether a customer’s public cloud environment should be changed.60 For example,

 the Densify.com SaaS service evaluates a customer’s public cloud environment to find

 “Identified Risk” or “Savings Opportunity” or it may determine that the customer’s public cloud

 environment needs no change because it is currently an “[o]ptimal” environment or instance.61

        76.     The Densify.com SaaS service meets claim 1’s “generating” step. It is a

 “recommendation engine” that generates a recommended change in a customer’s public cloud

 environment that produces a desired state in that public cloud environment. For example, the

 Densify.com SaaS service creates an “Optimization Overview report” that “provides a summary

 of optimization opportunities and ways to mitigate risk for public cloud instances” within the

 customer’s public cloud environment.62 More specifically, the Densify.com SaaS service

 generates optimization recommendations for different instances in the public cloud environment,

 57
    https://www.densify.com/docs/Content/Densify_Com/Approving_Cloud_Recommendations.
 htm (Ex. 30).
 58
    Id.
 59
    See https://www.densify.com/docs/Content/Resources/PDFs/Densify-Whats-New.pdf (Ex. 34)
 at 19-20 (“Approval Workflow for Self-Optimizing Automation”).
 60
    https://www.youtube.com/watch?v=-cH0pkrBU3E, last accessed Aug. 19, 2019 (Ex. 42)
 (video in which A. Hiller describes the “policy engine” in the Densify SaaS service).
 61
    https://www.densify.com/docs/Content/Reporting_Framework/Viewing_the_Optimization_
 Overview_Report.htm, last accessed Aug. 19, 2019 (Ex. 43).
 62
    Id.



                                                 63
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 64 of 85 PageID #: 10026



 such as: to upsize an instance to a new and “more optimal instance family”; to downsize, or

 even terminate, an instance; and/or to modernize an instance to a newer instance available from

 the provider.63 Customers can access “the data and policy settings” that the Densify.com SaaS

 service used to recommend a specific change.64

        77.    The Densify.com SaaS service meets claim 1’s “transmitting step.” It transmits a

 recommended change in a customer’s public cloud environment. As part of the Automated

 Self-Optimizing Workflow, the Densify Terraform Forwarder transmits the recommended

 changes for the customer’s cloud environment to the Densify Terraform integration module (e.g.,

 a Terraform map file with the Densify.com SaaS service’s analysis results and

 recommendations).”65

        78.    The Densify.com SaaS service meets claim 1’s “performing” step. It performs

 changes to a customer’s public cloud environments consistent with its recommended changes.

 Through Densify’s Terraform integration module, the Densify.com SaaS service automatically

 updates instance sizes and types in accordance with the recommended changes.66 In particular, if

 the user-defined policy authorizes such updating, the Densify.com SaaS service automates the




 63
    https://www.densify.com/docs/Content/Densify_Com/Viewing_Cloud_Optimization_Reports.
 htm (Ex. 40) at Optimization Type Color-Coding Summary.
 64
    https://www.densify.com/docs/Content/Densify_Com/Viewing_the_Impact_Analysis_and_
 Recommendation_Report.htm (Ex. 38) at Summary.
 65
    https://www.densify.com/docs/Content/Densify_Com/Enabling_Self-Aware_Self-
 Optimizing_Instances.htm (Ex. 35); see also https://github.com/densify-dev/terraform-null-
 optimization-as-code, last accessed Aug. 19, 2019 (Ex. 44).
 66
    https://www.densify.com/docs/Content/Densify_Com/Enabling_Self-Aware_Self-
 Optimizing_Instances.htm (Ex. 40) (i.e., Step 3 in the Self-Aware Optimizing Workflow); see
 also https://github.com/densify-dev/terraform-null-optimization-as-code (Ex. 44).



                                                  64
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 65 of 85 PageID #: 10027



 execution of the Terraform Template, which then performs the change to the customer’s public

 cloud environment by transmitting instructions to the public cloud’s API interfaces.67

        79.       The Densify.com SaaS service meets claim 1’s “determining” step. The

 Densify.com SaaS service determines the results of its changes to a customer’s public cloud

 platforms. After it implements a change, the Densify.com SaaS service displays a (now current)

 status of the customer’s cloud environment that reflects how that environment operates after the

 Densify.com SaaS service changed it.68

        80.       Accordingly, the Densify.com SaaS service directly infringes at least claim 1 of

 the ’151 patent.

        81.       Cirba Inc. has known of the ’151 patent at least since VMware filed these

 counterclaims.

        82.       Cirba Inc. has actively encouraged and instructed, is actively encouraging and

 instructing, and will continue to actively encourage and instruct its customers and users to

 implement the automated public cloud optimization capabilities of the Densify.com SaaS service

 in a manner that practices at least claim 1 of the ’151 patent. Cirba Inc.’s materials on the

 Internet memorialize this active encouragement and instruction. For example, Cirba Inc. has

 many web pages encouraging and instructing its customers to optimize their public cloud

 environments and automate the optimization recommendations.69 At least one web page



 67
    https://www.densify.com/docs/Content/Densify_Com/Enabling_Self-Aware_Self-
 Optimizing_Instances.htm (Ex. 35); see also https://www.youtube.com/watch?v=
 pTxYwbC6GkY&t=134s (Ex. 36).
 68
    https://www.densify.com/docs/Content/Densify_Com/Optimizing_Your_Public_Cloud.htm
 (Ex. 28).
 69
    See https://www.densify.com/docs/Content/Densify_Com/Optimizing_Your_Public_
 Cloud.htm (Ex. 27); https://www.densify.com/docs/Content/Densify_Com/Approving_Cloud_
 Recommendations.htm (Ex. 30); https://www.densify.com/docs/Content/Densify_Com/
 Enabling_Self-Aware_Self-Optimizing_Instances.htm (Ex. 35).



                                                  65
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 66 of 85 PageID #: 10028



 includes videos teaching customer to optimize their public cloud environments with the

 Densify.com SaaS service and discussing the expected benefits of implementing the public cloud

 optimization recommendations, such as cost savings.70 Cirba Inc.’s videos and documents cited

 above encourage and instruct Cirba Inc.’s customers and users to practice claim 1 of the ’151

 patent in the manner discussed above to achieve the benefits of the Densify.com SaaS service’s

 automated public cloud optimization features.

        83.     Cirba Inc.’s past, present, and future acts of encouraging and instructing its

 customers and users to use these features in the Densify.com SaaS service has induced, induces,

 and will continue to induce its customers and users to practice at least claim 1 of the ’151 patent.

 II.    CIRBA’S PURPORTED TRADEMARK RIGHTS

        A.      Cirba Has No Protectable Rights in Densify, Densification, or Densifying

        84.     Before 2017, when they launched a “branding project under the name ‘Densify’”

 (D.I. 68 ¶ 129), Plaintiffs operated under the trade name Cirba. On August 14, 2018, Cirba filed

 an application with the USPTO to register DENSIFY as a trademark, claiming July 2017 as its

 first use date. Cirba has not filed any application with the United States Patent & Trademark

 office (“USPTO”) to register “densification” or “densifying” as a trademark.

        85.     Cirba did not make up these terms. “Densify” is a common English word—a

 verb—defined in dictionaries to mean “to make denser; compress” and “to make or become

 denser.”71 “Densifying” and “densification” are defined as variants of “densify.”72 Because

 densify, densification, and densifying aptly describe functions of Cirba’s technology, and


 70
    https://www.densify.com/docs/Content/Reporting_Framework/Viewing_the_Optimization_
 Overview_Report.htm (Ex. 43).
 71
     https://www.merriam-webster.com/dictionary/densify?utm_campaign=sd&utm_medium=
 serp&utm_source=jsonld, last accessed Aug. 19, 2019 (Ex. 45); https://www.collinsdictionary.
 com/us/dictionary/english/ densify, last accessed Aug. 19, 2019 (Ex. 46).
 72
    Id.



                                                  66
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 67 of 85 PageID #: 10029



 because Cirba cannot establish secondary meaning in any of these terms, it has no protectable

 rights in them.

        86.        For example, in an April 28, 2015 press release, Cirba claims that its “predictive

 analytics densify and reduce risk in KVM environments by safely optimizing VM hosting,

 placement and sizing decisions.”73

        87.        Similarly, a June 15, 2015 Cirba press release reads in relevant part:

        Most organizations routinely over-provision hardware and software for virtualized
        IT infrastructure to hedge against operational risk. This practice is not only costly,
        but is also often ineffective at reducing performance issues. Another approach,
        one that focuses on allocating resources and placing VMs in a way that that both
        meets workload requirements while densifying infrastructure, has successfully
        saved organizations million in capital and operating costs, while reducing
        performance issues and volatility.74


        88.        This press release also touts one of its executive’s “experience in ensuring

 densification, automation and visibility by leveraging policy-based analytics to balance

 application demand with infrastructure supply.”75 And in a press release from March 2016,

 Cirba explains that its software “dovetails workloads in a way that is analogous to the game of

 Tetris®, to safely densify infrastructure by an average of 48 percent in virtual and cloud hosting

 environments.”76

        89.        In addition, the terms “densify,” “densification,” and “densifying” (the “Asserted

 Marks”) are merely descriptive of Cirba’s Optimization Engine tools because one of the ways by

 73
    Business Wire, Cirba Announces Software-Defined Control for KVM and OpenStack® -
 Based Private Clouds; Cirba’s analytics densify infrastructure and reduce operational risk
 through intelligent VM routing and placements, Lexis Advance, (dated Apr. 28, 2015) (Ex. 47
 (emphasis added)).
 74
    https://www.densify.com/company/news/releases/20150615-fidelity-national-information-
 services-it-infrastructure-densification, last accessed Aug. 19, 2019 (Ex. 48 (emphasis added)).
 75
    Id. (emphasis added)
 76
    Business Wire, Cirba and Arista Provide Network Aware Software-Defined Infrastructure
 Control, Lexis Advance (dated Mar. 1, 2016) (Ex. 49 (emphasis added)).



                                                    67
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 68 of 85 PageID #: 10030



 which the Optimization Engine optimizes virtual environments is by “increas[ing] the density of

 VMs.” (D.I. 68 ¶ 30 (emphasis added).) In other words, the Optimization Engine densifies

 VMs.

        90.     On information and belief, densification is a significant function of Cirba’s

 Optimization Engine, as densification is touted throughout Cirba’s marketing materials. For

 example, Cirba’s website boasts that its tools “[r]educ[e] the number of processors/hosts

 requiring licenses by maximizing VM density,”77 and “perform[ ] deep, 24x7 predictive analysis

 of workload patterns to uncover opportunities to optimize workload density, while at the same

 time reducing contention and operational risk.”78 Cirba explains that it is critical to optimization

 that historical workload patterns are analyzed to predict future behavior, because “[i]f you don’t

 know what a workload will do, you can’t drive higher density without incurring lots of risk.”79

        91.     Based upon Cirba’s own use of “densify,” “densification,” and “densifying” in its

 press releases and marketing materials, the Asserted Marks are merely descriptive of a function

 of the technology that Cirba promotes with the terms “densify,” “densification,” and

 “densifying.” Because these are merely descriptive terms, they are not protectable absent a

 showing of secondary meaning. On information and belief, these terms have not acquired

 secondary meaning and consumers do not understand them to identify the source of Cirba’s

 products or services.

        B.      Cirba Does Not Use “Densifying” and “Densification” as Trademarks

        92.     Cirba uses “densifying” and “densification” to explain what its software does, not

 as trademarks. For example, it uses “densifying” in the phrase “Densifying Your Environment”
 77
    https://www.densify.com/service/software-license-control (Ex. 6 (emphasis added)).
 78
    https://www.densify.com/service/how-we-optimize, last accessed Aug. 20, 2019 (Ex. 50
 (emphasis added)).
 79
    https://www.densify.com/service/optimize, last accessed Aug. 19, 2019 (Ex. 51 (emphasis
 added)).



                                                  68
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 69 of 85 PageID #: 10031



 to describe a category of reports available on its dashboard.”80 On information and belief, a

 customer would not understand the gerund in this phrase as identifying the source of Cirba’s

 software, particularly when similar descriptive gerunds appear in connection with other reports

 on the list, such as “De-Risking Your Environment” and “Viewing Advisor Insight.”81

        93.     Similarly, Cirba refers on its partner page to how its experts “assess customer

 environments for densification, cost reduction and transformation to public cloud,”82 and

 elsewhere explains how customers can “identify densification opportunities,”83 review reports

 that “give[ ] you an analysis summary of the risk, densification and demand within your virtual

 on-premise environments,”84 and view “densification opportunities.”85 The fact that Cirba uses

 the term “densification” as part of the phrase “Densification Advisors” to describe its customer

 service advisors86 likewise does not show use as a trademark for its software. At most, it is a

 descriptive term for its employees who provide advice on the use of its software.

        94.     Cirba makes no trademark claim for “densifying” or “densification” on its

 website, although it does for Densify.87 In addition, on information and belief, Cirba has not

 used a ™ symbol following the terms “densifying” or “densification” despite doing so in




 80
    https://www.densify.com/docs/Content/Reporting_Framework/Densifying_Your_
 Environment.htm, last accessed Aug. 20, 2019 (Ex. 52).
 81
    Id.
 82
    https://www.densify.com/partners/onboarding, last accessed Aug. 19, 2019 (Ex. 53 (emphasis
 added)).
 83
    https://www.densify.com/docs/Content/Use_Cases/FAQs.htm, last accessed Aug. 19, 2019
 (Ex. 54 (emphasis added).)
 84
    https://www.densify.com/docs/Content/Reporting_Framework/Viewing_the_Optimization
 _Overview_Report__Virtual_.htm, last accessed Aug. 19, 2019 (Ex. 55 (emphasis added)).
 85
    https://www.densify.com/docs/Content/Densify_Com/Viewing_the_Executive_Summary.htm,
 last accessed Aug. 19, 2019 (Ex. 56 (emphasis added)).
 86
    https://www.densify.com/partners/onboarding (Ex. 53).
 87
    https://www.densify.com/legal/privacy-policy, last accessed Aug. 20, 2019 (Ex. 57).



                                                 69
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 70 of 85 PageID #: 10032



 connection with Densify. Finally, Cirba has not filed an application with the USPTO to register

 “densifying” or “densification” as a trademark.

 III.   VMWARE’S USE OF DESCRIPTIVE TERMS

        A.      VMware Uses the Asserted Marks Merely to Describe its Own Technology
                and Not as Trademarks

        95.     VMware’s use of the terms “densify,” “densification,” and “densifying” is done in

 good faith. The terms are used in their ordinary descriptive senses in text in documents that

 make it very clear that the products originate with VMware, not Cirba. Nothing in VMware’s

 manner of using these terms suggests an attempt to create a false association with Cirba, nor to

 confuse customers as to the source of VMware’s products.

        96.     Because of the nature of VMware’s technology, it must communicate complex

 ideas succinctly and clearly. As a transitive verb, “densify” conveys a message more succinctly

 than “to make denser” or “to increase density,” which may not suit a sentence or expression. So

 too for the present participle “densifying” and the noun “densification.” In fact, VMware has

 used these terms merely descriptively, and not as a trademark, in the six instances to which Cirba

 cites in its Complaint—two YouTube videos, one datasheet, and three blog entries.

        97.     For example, Complaint Exhibit 14 is a datasheet entitled “Self-Driving

 Operations by VMware vRealize Operations.” VMware uses the terms “densify” and

 “densification” a single time each, both in a non-source identifying descriptive fashion as

 follows: “Automate workload balancing to reduce software license costs, optimize based on

 performance tiers, densify clusters, or enforce compliance. Reduce cost and capacity risk with

 real-time, predictive capacity analytics delivering optimal densification and proactive planning.”

 This language is part of a larger paragraph of text, and neither term is capitalized, bolded, nor

 otherwise offset from adjacent text. The VMware house mark with a registration symbol is




                                                   70
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 71 of 85 PageID #: 10033



 prominently featured in the footer of the one-page datasheet, along with a VMware copyright

 notice.

           98.   Complaint Exhibit 34 is a YouTube video entitled “VMware vRealize Operations,

 Workload Optimization.” VMware uses “densify” and its variants in a non-source identifying

 fashion throughout the video to describe how the Workload Optimization feature of vROps

 densifies clusters of hosts. Each use is part of a longer descriptive phrase (whether spoken or

 written), and the two written uses follow the capitalization style for the phrases as a whole,

 namely, “Densify to Repurpose Hosts” and “Execute Workload Optimization to Densify.” The

 terms are not bolded or otherwise offset from adjacent text. The opening slide prominently

 features the VMware house mark with a registration symbol. The VMware house mark also

 appears in the footer of both slides where “Densify” is used, and the video closes with a slide

 prominently featuring the VMware house mark, followed by a slide that reads vmware.com and

 includes a VMware copyright notice.

           99.   Complaint Exhibits 26-28 are blog entries. In each one a VMware employee used

 the term “densify” or “densification” in a single non-source identifying instance. In each

 instance, the language is part of a larger paragraph of text and the term is not capitalized, bolded,

 or otherwise offset from adjacent text. The top of the webpage on which the blog is published

 displays the VMware house mark with a registration symbol, next to the term “BLOGS,”

 followed by the subheading “VMware Cloud Management.”88




 88
    Cirba attached unformatted copies of the blog entries at Complaint Exhibits 26-28 that omit
 VMware’s trademarks. For Complaint Exhibit 26, Cirba even cut off the end of the article.
 VMware attaches complete versions of these webpages at Exhibits 58 – 60, respectively. See
 https://blogs.vmware.com/management/2018/10/upgrade-to-self-driving-operations-at-up-to-65-
 off.html (Ex. 58); https://blogs.vmware.com/management/2018/11/cloud-management-platform-
 cmp-intelligent-provisioning-and-optimization.html (Ex. 59); https://blogs.vmware.com/



                                                  71
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 72 of 85 PageID #: 10034



        100.    Finally, Complaint Exhibit 36 is a nearly hour-long YouTube video entitled “Top

 Reasons to Upgrade to vRealize Operations 7.0.” VMware uses the terms “densification” and

 “Densify” a single time each. The footer of the opening slide features the VMware house mark

 with a registration symbol, as well as a VMware copyright notice. The closing slide provides a

 link to and an excerpt from vrealize.vmware.com, which itself displays the VMware house mark.

        101.    In none of these instances, nor in any instance where VMware has publicly used

 these terms, has the relevant term been used as a source identifier. In each instance, the term is

 used to describe VMware’s technology and lacks the prominence necessary to function as a

 trademark, especially when the document or video is viewed as a whole.

        102.    Finally, and in the alternative, even if VMware’s use of “densify,”

 “densification,” and “densifying” does not constitute fair use, that use is still not likely to cause

 confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

 VMware or its products with Cirba or its products, or vice versa. Each of VMware’s uses of the

 terms “densify,” “densification,” and “densifying” is found within a technical document or video

 that a customer would only access after understanding that he or she is viewing documentation

 from VMware. Moreover, VMware uses the terms “densify,” “densification,” and “densifying”

 in documents that are marked with VMware’s VMWARE house mark. In addition, both parties’

 customers are highly sophisticated. A decision to use either company’s technology usually

 represents a significant institutional investment, so purchasing decisions are made thoughtfully

 and carefully. VMware’s use of the terms “densify,” “densification,” and “densifying,” whether

 trademark use or not, does not constitute infringement of any rights that Cirba may have in the

 Asserted Marks.


 management/2018/09/start-running-a-self-driving-datacenter-vrealize-operations-7-0-workload-
 optimization.html (Ex. 60).



                                                   72
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 73 of 85 PageID #: 10035



                                         COUNTERCLAIMS

                                        COUNTERCLAIM 1
                                  (Infringement of the ’266 Patent)
                                         (Against Cirba Inc.)

        103.      VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

        104.      Cirba Inc. has infringed, infringes, and will continue to infringe one or more

 claims of the ’266 patent, including at least claim 1, literally or under the doctrine of equivalents,

 under 35 U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States

 and/or importing into the United States at least the Densify.com SaaS service (with the Software

 License Control feature).

        105.      Cirba Inc. has known of the ’266 patent at least as of the filing date of these

 counterclaims.

        106.      Cirba Inc. actively induces as of the filing date of these counterclaims and will

 continue to actively induce infringement of one or more claims of the ’266 patent by its

 customers and users, including at least claim 1, under 35 U.S.C. § 271(b), by actively

 encouraging and instructing and continuing to actively encourage and instruct Cirba Inc.’s

 customers and users to practice, as described above, the claimed methods at least through the

 Densify.com SaaS service, including the Software License Control feature.

        107.      As a result of Cirba Inc.’s infringement of the ’266 patent, VMware has suffered

 damages and will continue to suffer damages, including damages awardable under 35 U.S.C. §§

 284 and 285.

        108.      Cirba Inc.’s infringing conduct has caused and is causing irreparable harm to

 VMware for which VMware has no adequate remedy at law, and such irreparable harm will

 continue unless and until Cirba Inc. is enjoined by the Court.



                                                   73
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 74 of 85 PageID #: 10036



                                        COUNTERCLAIM 2
                                  (Infringement of the ’752 Patent)
                                         (Against Cirba Inc.)

           109.   VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

           110.   Cirba Inc. has infringed, infringes, and will continue to infringe one or more

 claims of the ’752 patent, including at least claims 1, 7, 8, 9, 15, and 16, literally or under the

 doctrine of equivalents, under 35 U.S.C. § 271(a) by making, using, selling, and/or offering for

 sale in the United States and/or importing into the United States at least the Densify.com SaaS

 service.

           111.   Cirba Inc. has known of the ’752 patent at least as of the filing date of these

 counterclaims.

           112.   Cirba Inc. actively induces as of the filing date of these counterclaims and will

 continue to actively induce infringement of one or more claims of the ’752 patent, including at

 least claims 1, 7, 8, 9, 15, and 16, under 35 U.S.C. § 271(b), by actively encouraging and

 instructing and continuing to actively encourage and instruct Cirba Inc.’s customers and users to

 use at least the Densify.com SaaS service with its Action Automation feature to practice the

 claims.

           113.   As a result of Cirba Inc.’s infringement of the ’752 patent, VMware has suffered

 damages and will continue to suffer damages, including damages awardable under 35 U.S.C. §§

 284 and 285.

           114.   Cirba Inc.’s infringing conduct has caused and is causing irreparable harm to

 VMware for which VMware has no adequate remedy at law, and such irreparable harm will

 continue unless and until Cirba Inc. is enjoined by the Court.




                                                   74
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 75 of 85 PageID #: 10037



                                        COUNTERCLAIM 3
                                  (Infringement of the ’049 Patent)
                                         (Against Cirba Inc.)

        115.      VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

        116.      Cirba Inc. has infringed, infringes, and will continue to infringe one or more

 claims of the ’049 patent, including at least claims 1 and 16, literally or under the doctrine of

 equivalents, under 35 U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the

 United States and/or importing into the United States at least the Densify.com SaaS service.

        117.      Cirba Inc. has known of the ’049 patent at least as of the filing date of these

 counterclaims.

        118.      Cirba Inc. actively induces as of the filing date of these counterclaims and will

 continue to actively induce infringement of one or more claims of the ’049 patent, including at

 least claims 1 and 16, under 35 U.S.C. § 271(b), by actively encouraging and instructing and

 continuing to actively encourage and instruct Densify’s customers and users to use at least the

 Densify.com SaaS service’s predictive VM optimization and capacity management features and

 their automation by transmission of recommended actions to vCenter to practice the claims.

        119.      As a result of Cirba Inc.’s infringement of the ’049 patent, VMware has suffered

 damages and will continue to suffer damages, including damages awardable under 35 U.S.C. §§

 284 and 285.

        120.      Cirba Inc.’s infringing conduct has caused and is causing irreparable harm to

 VMware for which VMware has no adequate remedy at law, and such irreparable harm will

 continue unless and until Cirba Inc. is enjoined by the Court.




                                                   75
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 76 of 85 PageID #: 10038



                                        COUNTERCLAIM 4
                                  (Infringement of the ’151 Patent)
                                         (Against Cirba Inc.)

        121.      VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

        122.      Cirba Inc. has infringed, infringes, and will continue to infringe one or more

 claims of the ’151 patent, including at least claim 1, literally or under the doctrine of equivalents,

 under 35 U.S.C. § 271(a) by making, using, selling, and/or offering for sale in the United States

 and/or importing into the United States at least the Densify.com SaaS service.

        123.      Cirba Inc. has known of the ’151 patent at least as of the filing date of these

 counterclaims.

        124.      Cirba Inc. actively induces as of the filing date of these counterclaims and will

 continue to actively induce infringement of one or more claims of the ’151 patent, including at

 least claim 1, under 35 U.S.C. § 271(b), by actively encouraging and instructing and continuing

 to actively encourage and instruct Densify’s customers and users to use at least the Densify.com

 SaaS service’s automated public cloud optimization features to practice the claims.

        125.      As a result of Cirba Inc.’s infringement of the ’151 patent, VMware has suffered

 damages and will continue to suffer damages, including damages awardable under 35 U.S.C. §§

 284 and 285.

        126.      Cirba Inc.’s infringing conduct has caused and is causing irreparable harm to

 VMware for which VMware has no adequate remedy at law, and such irreparable harm will

 continue unless and until Cirba Inc. is enjoined by the Court.

                                      COUNTERCLAIM 5
                  (Declaratory Judgment of Non-Infringement of the ’687 Patent)
                              (Against Cirba Inc. and Cirba IP, Inc.)




                                                   76
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 77 of 85 PageID #: 10039



          127.   VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

          128.   VMware has not infringed and does not infringe any valid and/or enforceable

 claim of the ’687 patent, directly or indirectly, literally or under the doctrine of equivalents. For

 example, VMware’s vROps product cannot infringe at least asserted claim 7 of the ’687 patent at

 least because vROps does not create or manage VM-to-VM affinity rules and therefore cannot

 satisfy the claim limitation “evaluating each virtual guest against . . . other guests.” Moreover,

 DRS 2006 anticipates at least asserted claim 7 of the ’687 patent for at least the detailed reasons

 stated in Dr. Nieh’s June 7 expert declaration (D.I. 50), and VMware cannot infringe an invalid

 claim.

          129.   To resolve the legal and factual questions raised by Cirba and to afford relief from

 the uncertainty and controversy that Cirba’s allegations have created, VMware seeks a

 declaratory judgment that it does not infringe the ’687 patent.

                                     COUNTERCLAIM 6
                     (Declaratory Judgment of Invalidity of the ’687 Patent)
                             (Against Cirba Inc. and Cirba IP, Inc.)

          130.   VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

          131.   The claims of the ’687 patent are invalid for failing to meet one or more of the

 statutory and decisional conditions for patentability under Title 35 of the United States Code,

 including, without limitation, §§ 101, 102, 103, and/or 112. For example, VirtualCenter 2

 anticipates at least asserted claim 7 of the ’687 patent for at least the detailed reasons stated in

 Dr. Nieh’s June 7 expert declaration (D.I. 50).




                                                   77
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 78 of 85 PageID #: 10040



         132.    To resolve the legal and factual questions raised by Cirba and to afford relief from

 the uncertainty and controversy that Cirba’s allegations have created, VMware seeks a

 declaratory judgment that the ’687 patent is invalid.

                                    COUNTERCLAIM 7
                (Declaratory Judgment of Non-Infringement of the ’367 Patent)
                            (Against Cirba Inc. and Cirba IP, Inc.)

         133.    VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

         134.    VMware has not infringed and does not infringe any valid and/or enforceable

 claim of the ’367 patent, directly or indirectly, literally or under the doctrine of equivalents. For

 example, VMware does not use the accused “at least one operational policy” to “comput[e] at

 least one score . . . based on . . . the at least one operational policy” that is used to “display[] an

 indicator for at least one of the plurality of computing entities in a graphical representation based

 on the corresponding score.” Cirba’s Complaint also has not identified an operational policy that

 vROps obtains and uses in the manner claimed.

         135.    To resolve the legal and factual questions raised by Cirba and to afford relief from

 the uncertainty and controversy that Cirba’s allegations have created, VMware seeks a

 declaratory judgment that it does not infringe the ’367 patent.

                                     COUNTERCLAIM 8
                     (Declaratory Judgment of Invalidity of the ’367 Patent)
                             (Against Cirba Inc. and Cirba IP, Inc.)

         136.    VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

         137.    The claims of the ’367 patent are invalid for failing to meet one or more of the

 statutory and decisional conditions for patentability under Title 35 of the United States Code,




                                                    78
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 79 of 85 PageID #: 10041



 including, without limitation, §§ 101, 102, 103, and/or 112. For example, as Cirba apparently

 interprets asserted claim 1 in alleging that vROps infringes, VMware’s vCenter Operations 1.0

 anticipates at least claim 1 under pre-AIA 35 U.S.C. §§ 102(a), 102(b), and/or 102(g)(2) and/or

 renders at least claim 1 obvious alone or in combination with the knowledge of a person of

 ordinary skill in the art. vCenter Operations 1.0 included graphical displays of virtualization

 information that were substantively the same as Cirba is accusing of infringing claim 1 of the

 ’367 patent.

        138.    To resolve the legal and factual questions raised by Cirba and to afford relief from

 the uncertainty and controversy that Cirba’s allegations have created, VMware seeks a

 declaratory judgment that the ’367 patent is invalid.

                                   COUNTERCLAIM 9
         (Declaratory Judgment that Cirba Owns No Protectable Trademark Rights
                          in Densify, Densification, or Densifying)
                           (Against Cirba Inc. and Cirba IP, Inc.)

        139.    VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

        140.    The terms “densify,” “densifying,” and “densification” are merely descriptive of a

 function or characteristic of Cirba’s products and services, including but not limited to, the

 products and services of downloadable and hosted software, including for analyzing a customer’s

 utilization of computer systems and taking the necessary steps to automatically optimize such

 utilization or providing recommendations to optimizing utilization, for optimizing computer

 resource supply and demand in virtual and cloud environments, including by (a) analyzing a

 customer’s workload patterns and requirements against its infrastructure capacity and capabilities

 in order to determine where workloads should be placed, how they should be combined within

 physical infrastructure and how resources should be allocated to them, (b) generating web-based




                                                  79
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 80 of 85 PageID #: 10042



 dashboards and reports that provide insights into operational risks, opportunities to drive

 efficiency, detailed forecasts and what-if scenarios, (c) generating action plans to implement and

 automate the optimization recommendations, and (d) making available web services to enable

 integration with on-premises provisioning and orchestration systems; consulting, training,

 technical assistance, educational, maintenance and support services relating to computer

 software; computer software development services; training in the use and operation of computer

 software; and education services in the field of computer software.

        141.    The terms “densify,” “densifying,” and “densification” also do not have

 secondary meaning in the market. As a result, they are not protectable trademarks.

        142.    To resolve the legal and factual questions raised by Cirba and to afford relief from

 the uncertainty and controversy that Cirba’s allegations have created, VMware seeks a

 declaration that Cirba does not have protectable trademark rights in the Asserted Marks.

                                     COUNTERCLAIM 10
                              (Declaratory Judgment of Fair Use)
                             (Against Cirba Inc. and Cirba IP, Inc.)

        143.    VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

        144.    VMware’s use of the terms “densify,” “densifying,” and “densification” is not

 source-identifying trademark usage and constitutes fair use under 15 U.S.C. § 1115(b)(4),

 because VMware uses the terms in good faith for their ordinary descriptive meanings, not as

 trademarks, and in order to convey information about its products.

        145.    To resolve the legal and factual questions raised by Cirba and to afford relief from

 the uncertainty and controversy that Cirba’s allegations have created, VMware seeks a




                                                 80
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 81 of 85 PageID #: 10043



 declaration that VMware’s use of the terms “densify,” “densifying,” and “densification”

 constitutes fair use.

                                     COUNTERCLAIM 11
                     (Declaratory Judgment of No Trademark Infringement)
                             (Against Cirba Inc. and Cirba IP, Inc.)

         146.    VMware re-alleges and incorporates by reference each allegation stated in

 paragraphs 1 through 102 above as if fully stated here.

         147.    VMware’s use of the terms “densify,” “densifying,” and “densification” does not

 constitute infringement of any trademark right belonging to Cirba, because there is no likelihood

 of confusion between VMware’s use of those terms and the Asserted Marks.

         148.    To resolve the legal and factual questions raised by Cirba and to afford relief from

 the uncertainty and controversy that Cirba’s allegations have created, VMware seeks a

 declaratory judgment that VMware’s use of the terms “densify,” “densifying,” and

 “densification” does not infringe any rights that Cirba may have in the Asserted Marks.

                                      PRAYER FOR RELIEF

         149.    WHEREFORE, VMware prays for judgment as follows:

         A.      Entry of judgment against Cirba and dismissing the claims filed by Cirba against

 VMware with prejudice;

         B.      Entry of declaratory judgment that the claims of Cirba’s asserted ’687 and ’367

 patents are not infringed by VMware;

         C.      Entry of declaratory judgment that Cirba’s asserted ’687 and ’367 patents are

 invalid or patent ineligible;

         D.      Entry of declaratory judgment that Cirba owns no protectable trademark rights in

 Densify, Densification, or Densifying;




                                                  81
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 82 of 85 PageID #: 10044



         E.      Entry of declaratory judgment that VMware’s use of the terms “densify,”

 “densifying,” and “densification” is not source-identifying trademark usage and constitutes fair

 use under 15 U.S.C. § 1115(b)(4);

         F.      Entry of declaratory judgment that VMware’s use of the terms “densify,”

 “densifying,” and “densification” does not constitute infringement of any trademark right

 belonging to Cirba;

         G.      Award VMware monetary relief sufficient to compensate VMware for damages

 resulting from Cirba Inc.’s infringement of VMware’s Asserted Patents, including lost profits

 and/or a reasonable royalty under 35 U.S.C. § 284, and that such monetary relief be awarded to

 VMware with prejudgment and post-judgment interest;

         H.      That Cirba Inc., its officers, agents, servants, and employees, and those persons in

 active concert or participation with any of them, be enjoined from commercially manufacturing,

 using, offering for sale, selling, or importing Cirba Inc.’s Accused Products or any other product

 that infringes, or induces or contributes to the infringement of VMware’s Asserted Patents, prior

 to the expiration date of the last to expire of those patents;

         I.      Award VMware enhanced damages, up to and including trebling of the damages

 awarded to VMware;

         J.      Award VMware its costs, disbursements, and reasonable attorneys’ fees incurred

 in this action that it incurs prosecuting this action under 35 U.S.C. § 285; and

         K.      Grant such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

         150.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure and D. Del. LR 38.1,

 VMware demands a trial by jury on all issues upon which it may have a trial by jury.




                                                   82
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 83 of 85 PageID #: 10045




 Dated: August 20, 2019

 OF COUNSEL:                           YOUNG CONAWAY STARGATT &
                                       TAYLOR, LLP
 Michael A. Jacobs
 Richard S. J. Hung
                                           Qavyu                          _________
 MORRISON & FOERSTER LLP               Anne Shea Gaza (No. 4093)     /j
 425 Market Street                     Samantha G. Wilson (No. 5816)
 San Francisco, CA 94105               Rodney Square
 (415) 268-7000                        1000 North King Street
 mj acobs@mofo. com                    Wilmington, DE 19801
 rhung@mofo.com                        (302) 571-6600
                                       agaza@ycst.com
 Bita Rahebi                           swilson@ycst.com
 MORRISON & FOERSTER LLP
 707 Wilshire Boulevard                Attorneys for VMware, Inc.
 Los Angeles, CA 90017
 (213) 892-5200
 brahebi@mofo.com

 Scott F. Llewellyn
 MORRISON & FOERSTER LLP
 4200 Republic Plaza
 370 Seventeenth Street
 Denver, CO 80202-5638
 (303) 592-2204
 shewellyn@mofo .com



 01:25030809.1




                                      83
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 84 of 85 PageID #: 10046



                                  CERTIFICATE OF SERVICE


          I, Anne Shea Gaza, hereby certify that on August 20, 2019, I caused to be electronically

 filed a true and correct copy of the foregoing document with the Clerk of the Court using

 CM/ECF, which will send notification that such filing is available for viewing and downloading

 to the following counsel of record:

                                Kenneth L. Dorsney, Esquire
                                Morris James LLP
                                500 Delaware Avenue, Suite 1500
                                Wilmington, DE 19801
                                kdorsney@morrisjames.com

                                Attorney for Plaintiffs

          I further certify that on August 20, 2019, I caused the foregoing document to be served

 via electronic mail upon the above-listed counsel and on the following:

                                Courtland L. Reichman, Esquire
                                Shawna L. Ballard, Esquire
                                Jennifer Estremera, Esquire
                                Michael G. Flanigan, Esquire
                                Joachim B. Steinberg, Esquire
                                Kate Falkenstien, Esquire
                                Ariel C. Green, Esquire
                                Reichman Jorgensen LLP
                                100 Marine Parkway, Suite 300
                                Redwood Shores, CA 94065

                                Sarah O. Jorgensen, Esquire
                                Reichman Jorgensen LLP
                                1201 West Peachtree Street, Suite 2300
                                Atlanta, GA 30309

                                Christine E. Lehman, Esquire
                                Reichman Jorgensen LLP
                                1615 M Street, N.W., Suite 300
                                Washington, DC 20035




 01:24585493.1
Case 1:19-cv-00742-LPS Document 150 Filed 08/20/19 Page 85 of 85 PageID #: 10047



                          Jaime F. Cardenas-Navia, Esquire
                          Wesley Lanier White, Esquire
                          Reichman Jorgensen LLP
                          100 Park Avenue, Suite 1600
                          New York, NY 10017

                          RJ_densify@reichmanjorgensen.com

                          Gary J. Toman, Esquire
                          Weinberg Wheeler Hudgins Gunn & Dial
                          3344 Peachtree Road NE, Suite 2400
                          Atlanta, GA 30326
                          gtoman@wwhgd.com

                          Attorneys for Plaintiffs


 Dated: August 20, 2019                          YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

                                                 /s/ Anne Shea Gaza
                                                 Anne Shea Gaza (No. 4093)
                                                 Samantha G. Wilson (No. 5816)
                                                 Rodney Square
                                                 1000 N. King Street
                                                 Wilmington, Delaware 19801
                                                 agaza@ycst.com
                                                 swilson@ycst.com

                                                 Attorneys for Defendant




                                            2
 01:24585493.1
